Exhibit 10.96

PURCHASE AGREEMENT

dated as of

April 3, 2017

by and among

OPTUMHEALTH HOLDINGS, LLC, AS SELLER,

CONNEXTIONS, INC.,

AND

TELETECH HEALTHCARE SOLUTIONS, INC., AS BUYER

 

 



1

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

TABLE OF CONTENTS

Article I
DEFINITIONS.....................................................................................................................................................1

SECTION 1.1.Certain Defined
Terms.......................................................................................................1

Article II THE PURCHASE AND
SALE...................................................................................................................................1

SECTION 2.1.Purchase and Sale of the
Shares.........................................................................................1

SECTION
2.2.Consideration...................................................................................................................1

SECTION 2.3.Pre-Closing
Adjustment...................................................................................................1

SECTION
2.4.Closing...............................................................................................................................2

SECTION 2.5.Post-Closing
Adjustment..................................................................................................3

Article III REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
SELLER.......................................................................5

SECTION 3.1.Organization and
Qualification..........................................................................................5

SECTION 3.2.Capitalization;
Subsidiaries................................................................................................6

SECTION 3.3.Title to the
Shares.............................................................................................................7

SECTION 3.4.Authority Relative to the Transaction
Documents...............................................................7

SECTION 3.5.Financial
Information.......................................................................................................7

SECTION 3.6.No Undisclosed
Liabilities.................................................................................................7

SECTION 3.7.Consents and Approvals; No
Violations.............................................................................8

SECTION 3.8.Compliance with
Laws......................................................................................................8

SECTION
3.9.Property...........................................................................................................................10

SECTION
3.10.Litigation.........................................................................................................................10

SECTION 3.11.Employee Benefit
Plans..................................................................................................11

SECTION 3.12.Labor
Matters.................................................................................................................11

SECTION 3.13.Environmental
Matters...................................................................................................13

SECTION
3.14.Taxes...............................................................................................................................13

SECTION 3.15.Material
Contracts.........................................................................................................15

SECTION 3.16.Insurance
Matters...........................................................................................................17

SECTION 3.17.Intellectual
Property.....................................................................................................17

SECTION 3.18.Accounts
Receivable.......................................................................................................18

SECTION 3.19.Customers and Material
Suppliers...................................................................................18

SECTION
3.20.Brokers...........................................................................................................................19

SECTION 3.21.Transactions with
Affiliates.............................................................................................19

Article IV REPRESENTATIONS AND WARRANTIES OF
BUYER.................................................................................................19

SECTION 4.1.Organization and
Qualification.........................................................................................19

SECTION 4.2.Authority Relative to the Transaction
Documents.............................................................19

SECTION
4.3.Brokers...........................................................................................................................20

SECTION 4.4.Consents and Approvals; No
Violations...........................................................................20

SECTION
4.5.Litigation.........................................................................................................................20

SECTION 4.6.Investment
Intent.........................................................................................................20

SECTION 4.7.No Other Representations and
Warranties.......................................................................20

Article V CERTAIN COVENANTS AND
AGREEMENTS...........................................................................................................21

SECTION 5.1.Access and
Information...................................................................................................21

SECTION 5.2.Tax
Matters...................................................................................................................21

SECTION 5.3.Additional
Efforts...........................................................................................................24

SECTION 5.4.Public
Announcements...................................................................................................24

SECTION 5.5.Employees; Company Employee
Benefits.........................................................................24

SECTION 5.6.Names and Trademarks of Seller;
Signage.......................................................................25

SECTION 5.7.Straddle
Contracts.........................................................................................................25

SECTION 5.8.Restrictive
Covenants.....................................................................................................27

Article VI
Indemnification.............................................................................................................................................28

SECTION
6.1.Survival...........................................................................................................................28



i

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

SECTION 6.2.Seller’s Indemnification
Obligations.................................................................................28

SECTION 6.3.Limitation on Seller’s Indemnification
Obligations...........................................................29

SECTION 6.4.Buyer’s Indemnification
Obligations.................................................................................30

SECTION 6.5.Limitation on Buyer’s Indemnification
Obligations...........................................................30

SECTION 6.6.Notice and
Procedure....................................................................................................30

SECTION 6.7.Duty to
Mitigate.............................................................................................................32

SECTION 6.8.Calculation of
Damages...................................................................................................32

SECTION 6.9.Exclusive
Remedy..........................................................................................................32

Article VII
Miscellaneous...............................................................................................................................................33

SECTION 7.1.Fees and
Expenses.........................................................................................................33

SECTION 7.2.Entire Agreement; Amendment;
Assignment..................................................................33

SECTION
7.3.Waiver.............................................................................................................................33

SECTION
7.4.Notices.............................................................................................................................34

SECTION 7.5.Governing Law; Waiver of Jury
Trial.................................................................................34

SECTION 7.6.Divisions and
Headings...................................................................................................35

SECTION 7.7.Parties in
Interest...........................................................................................................35

SECTION
7.8.Severability...................................................................................................................35

SECTION 7.9.Consent to
Jurisdiction...................................................................................................35

SECTION
7.10.Counterparts.................................................................................................................35

SECTION
7.11.Interpretation...............................................................................................................35

SECTION 7.12.Time of
Essence.............................................................................................................36

SECTION
7.13.Confidentiality...............................................................................................................36

SECTION 7.14.Waiver of Conflicts Regarding Representation; Non-Assertion of
Attorney-Client Privilege.37



 

 



ii

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

 

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of April 3, 2017 (this “Agreement”), is
entered into by and among TeleTech Healthcare Solutions, Inc., a Delaware
corporation (“Buyer”), CONNEXTIONS, INC., a Florida corporation (the “Company”),
and OPTUMHEALTH HOLDINGS, LLC, a Delaware limited liability company (“Seller”).

WITNESSETH:

WHEREAS, Seller owns all of the issued and outstanding capital stock of the
Company (the “Shares”);

WHEREAS, Buyer desires to purchase and acquire all of the Shares from Seller,
and Seller desires to sell and transfer the Shares to Buyer, upon the terms and
subject to the conditions set forth herein; and

WHEREAS, contemporaneously upon entry into this Agreement, Buyer and Seller are
entering into that certain transition services and employee leasing agreements.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, Buyer, the Company and Seller hereby agree as follows:

Article I
DEFINITIONS

SECTION 1.1. Certain Defined Terms.  Capitalized terms used but not otherwise
defined in this Agreement have the meanings set forth in Schedule A.  

 

 

Article II
THE PURCHASE AND SALE

SECTION 2.1. Purchase and Sale of the Shares.  On the terms and subject to the
conditions of this Agreement, at the Closing, Buyer shall purchase and acquire
from Seller, and Seller shall sell, convey, transfer, assign and deliver to
Buyer, all right, title and interest (record and beneficial) of Seller to the
Shares, free and clear of all Liens.

 

SECTION 2.2. Consideration.  On the terms and subject to the conditions of this
Agreement, at the Closing, the aggregate consideration to be paid by Buyer for
the Shares shall equal the Purchase Price, as adjusted in accordance with
Section ‎2.5.

 

SECTION 2.3. Pre-Closing Adjustment.  Attached as Exhibit B hereto is a
statement prepared by Seller and delivered to Buyer (the “Estimated Closing
Statement”) that sets forth its good faith estimate of the Estimated Purchase
Price, including its good faith estimates in reasonable detail, as of the
Effective Time, of (a) the amount of Closing Indebtedness and (b) the amount of
the Transaction Expenses.

 



1

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

SECTION 2.4. Closing. 

 

(a) The consummation of the sale and purchase of the Shares (the “Closing”)
shall take place simultaneously with the execution and delivery of this
Agreement on the date hereof at the offices of Faegre Baker Daniels LLP, 2200
Wells Fargo Center, 90 South Seventh Street, Minneapolis, Minnesota 55402, or
remotely by the electronic transmission of documents and wire transfer of funds
(except with respect to any instruments validly transferable under applicable
Law only by physical delivery) (the date on which the Closing occurs, the
“Closing Date”). The Closing shall be effective as of 12:01 a.m. on the Closing
Date (the “Effective Time”).

(b) At the Closing, Buyer shall:

(i) pay Seller, by wire transfer of immediately available funds, the aggregate
amount of Estimated Purchase Price;

(ii) pay all Closing Indebtedness in accordance with the pay-off letters
delivered to Buyer by Seller from each lender to the Company or Connextions HCI,
evidencing the aggregate amount of such Closing Indebtedness (including any
interest accrued thereon and any prepayment or similar penalties and expenses
associated with the prepayment of such Closing Indebtedness on the Closing
Date);

(iii) pay all Transaction Expenses in accordance with written payment
instructions delivered by Seller to Buyer;

(iv) deliver to Seller counterparts of the Transaction Documents (other than
this Agreement), duly executed by Buyer; and

(v) deliver to Seller a certificate, dated as of the Closing Date, of the
Secretary, Assistant Secretary or corollary officer of Buyer certifying that
attached thereto is a complete and correct copy of the resolutions adopted by
the Board of Directors of Buyer authorizing the execution, delivery and
performance of this Agreement and all other agreements executed in connection
herewith by such entity and the consummation of the transactions contemplated
hereunder and thereunder.

(c) At the Closing, Seller shall:

(i) deliver to Buyer an assignment of the Shares (which are uncertificated) duly
endorsed in blank or any other proper instrument of assignment endorsed in blank
in proper form for transfer;

(ii) deliver to Buyer counterparts of the Transaction Documents (other than this
Agreement), duly executed by Seller or an Affiliate of Seller (as applicable);

(iii) deliver to Buyer resignations of each director and officer of the Company
and Connextions HCI, resigning from all positions with each of the Company and
Connextions HCI effective at the Closing as permitted by Law;

(iv) deliver to Buyer evidence, in form and substance reasonably satisfactory to
Buyer, of the release of all Liens on the assets of the Company and Connextions
HCI, other than Permitted Liens;



2

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

(v) deliver to Buyer duly executed certification(s), in form and substance
reasonably satisfactory to Buyer, that Seller is not a foreign person in
accordance with Treasury Regulations Section 1.1445-2(b);

(vi) deliver to Buyer an executed copy of the Contribution Agreement, duly
executed by the Company and each of the other parties thereto, along with
schedules thereto; and

(vii) deliver to Buyer one or more certificates, dated as of the Closing Date,
of the Secretary, Assistant Secretary or corollary officer of Seller and the
Company certifying that attached thereto is a complete and correct copy of the
resolutions adopted by the Board of Directors or other governing body (as
applicable) of Seller and the Company authorizing the execution, delivery and
performance of all Transaction Documents to which Seller or the Company, as
applicable, is a party and all other agreements executed in connection therewith
by such entity and the consummation of the transactions contemplated hereunder
and thereunder.

All payments made by Buyer pursuant to this Section ‎2.4(b) shall be made by
wire transfer of immediately available funds to the accounts specified in
writing at least two (2) Business Days prior to the Closing Date by Seller.

SECTION 2.5. Post-Closing Adjustment.

(a) As soon as reasonably practicable, but in no event later than three (3)
Business Days following the date that is ninety (90) days after the Closing
Date, Seller shall prepare and cause to be delivered to Buyer a statement (the
“Closing Statement”) setting forth, in reasonable detail, its calculations, as
of the Effective Time, of (i) the amount (if any) by which Net Working Capital
exceeds Target Working Capital or the amount (if any) by which Target Working
Capital exceeds Net Working Capital, (ii) the amount of Closing Indebtedness,
and (iii) the amount of the Transaction Expenses.

(b) The Closing Statement shall be prepared, and all of the individual elements
thereof, as applicable, used to calculate the Final Purchase Price shall be
determined, in accordance with the Net Working Capital Methodology.

(c) As soon as reasonably practicable, and in no event more than three (3)
Business Days following the date that is ninety (90) days after the Closing
Date, Buyer shall prepare and cause to be delivered to Seller a statement (the
“Uncollected Receivables Statement”) setting forth, in reasonable detail, the
amounts of Closing Aged Receivables that have not been collected by Buyer and
the Company Group within ninety (90) days after the Closing Date. Buyer shall
cause the Company Group to use commercially reasonable efforts to collect such
Closing Aged Receivables within such ninety (90) day period; provided,  however,
that neither Buyer nor any member of the Company Group shall be required to
commence any Legal Proceeding with respect to any Closing Aged Receivables. For
purposes of matching collected amounts to the appropriate invoices within the
Closing Aged Receivables, the Parties agree that when a relevant customer
indicates that it is paying a specific invoice, then the Parties shall accept
that indication in determining which outstanding invoices have been collected.
Otherwise, Buyer shall cause the Company Group to use commercially reasonable
efforts, including through reasonably inquiry with the relevant customer, to
identify the appropriate invoice to which a payment is intended to be applied,
provided that, if, following such efforts, the Company Group is unable to
identify the appropriate invoice, Buyer and the Company Group shall allocate all
collected amounts from relevant customers to satisfy the oldest undisputed
invoices within the Closing Aged Receivables first before satisfying newer
invoiced amounts (i.e., “first-in, first-out”).



3

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

(d) Following receipt of the Closing Statement and the Uncollected Receivables
Statement, each of Buyer and Seller, as applicable, and its accountants (subject
to reasonable confidentiality and privilege restrictions) shall be permitted
during the succeeding thirty (30)-day period (the “Review Period”) reasonable
access during regular business hours to Seller’s or Buyer’s (as applicable)
relevant employees and outside accountants, and any documents, schedules or
workpapers used by Seller or Buyer in the preparation of the Closing Statement
or the Uncollected Receivables Statement, respectively.

(e) If Buyer disagrees with the calculation of the Net Working Capital, Closing
Indebtedness or Transaction Expenses, on or prior to the last day of the Review
Period, Buyer shall notify Seller in writing of such disagreement with the
calculation of the Net Working Capital, Closing Indebtedness or Transaction
Expenses, which notice shall set forth any such disagreement in reasonable
detail, the specific item of the calculation in the Net Working Capital, Closing
Indebtedness or Transaction Expenses to which such disagreement relates and the
specific (and reasonable) basis for each such disagreement (the “Buyer Objection
Notice”). If Buyer fails to deliver the Buyer Objection Notice within the Review
Period, Seller’s calculation of the Net Working Capital, Closing Indebtedness
and Transaction Expenses shall be deemed to have been accepted by Buyer and
shall be final and binding on the parties for all purposes hereunder and used in
computing the Final Purchase Price and the Post-Closing Adjustment Amount. If
Buyer timely delivers the Buyer Objection Notice within the Review Period,
subject to Section ‎2.5(f) below, Buyer and Seller shall negotiate in good faith
to resolve any such disagreement, and any resolution agreed to in writing by
Buyer and Seller shall be final and binding upon the parties hereto.

(f) If Seller disagrees with the Uncollected Receivables Statement, on or prior
to the last day of the Review Period, Seller shall notify Buyer in writing of
such disagreement, which notice shall set forth any such disagreement in
reasonable detail, the specific item(s) within the Uncollected Receivables
Statement to which such disagreement relates and the specific (and reasonable)
basis for each such disagreement (the “Seller Objection Notice” and, together
with the Buyer Objection Notice, each an “Objection Notice”). If Seller fails to
deliver the Seller Objection Notice within the Review Period, Buyer’s
Uncollected Receivables Statement and the amounts reflected therein shall be
deemed to have been accepted by Seller and shall be final and binding on the
parties for all purposes hereunder and used in computing the Final Purchase
Price and the Post-Closing Adjustment Amount. If Seller timely delivers the
Seller Objection Notice within the Review Period, subject to Section 2.5(g)
below, Buyer and Seller shall negotiate in good faith to resolve any such
disagreement, and any resolution agreed to in writing by Buyer and Seller shall
be final and binding upon the parties hereto.

(g) If Buyer and Seller are unable to resolve any disagreement as contemplated
by Section ‎2.5(e) or Section 2.5(f) within forty-five (45) days after delivery
of an Objection Notice, then Buyer and Seller shall engage the dispute
resolution group of a nationally recognized independent public accounting firm
or financial consulting firm mutually agreed upon by Buyer and Seller (the
“Independent Auditor”), who shall, acting as experts and not as arbitrators,
resolve the issues remaining in dispute in accordance with the terms of this
Agreement. The parties agree that PricewaterhouseCoopers LLP is not independent
for this purpose. The fees, costs and expenses of the Independent Auditor shall
be borne by Buyer and Seller in proportion to the relative amount each party’s
determination has been modified. For example, if Buyer challenges the
calculation of the Net Working Capital by an amount of $100,000, but the
Independent Auditor determines that Buyer has a valid claim for only $40,000,
Seller shall bear 40% of the fees and expenses of the Independent Auditor and
Buyer shall bear the other 60% of such fees and expenses.

(h) The parties shall instruct the Independent Auditor to consider only those
items and amounts set forth in any Objection Notice that remain in dispute.
Further, the Independent Auditor’s determination shall be based solely on the
relevant work papers and books and records relating to the Company and
Connextions HCI and oral presentations and written information provided by Buyer
and Seller, which are in accordance with the terms and procedures set forth in
this Agreement (i.e., not on the

4

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

basis of an independent review), and the Independent Auditor shall determine a
value for any such disputed item which is equal to or between the final values
proposed by Buyer and Seller in their respective submissions.

(i) The parties shall jointly instruct the Independent Auditor to make a
determination as soon as practicable within thirty (30) days (or such other time
as Buyer and Seller shall agree in writing) after its engagement (i) whether the
Closing Statement and the Uncollected Receivables Statement, as applicable, were
prepared in accordance with the terms of this Agreement or, alternatively,
(ii) only with respect to the disputed items submitted to the Independent
Auditor, whether and to what extent (if any) the Closing Statement or
Uncollected Receivables Statement requires adjustment and a written explanation
in reasonable detail of each such required adjustment, including the basis
therefor. All negotiations pursuant to this Section ‎2.5 shall be treated as
compromise and settlement negotiations for purposes of Rule 408 of the Federal
Rules of Evidence and comparable state rules of evidence, and all negotiations
and submissions to the Independent Auditor shall be treated as confidential
information. The Independent Auditor shall be bound by a mutually agreeable
confidentiality agreement. The procedures of this Section ‎2.5 are exclusive and
the determination of the Independent Auditor shall be final and binding on the
parties. The decision rendered by the Independent Auditor pursuant to this
Section ‎2.5(i) may be filed as a judgment in any court of competent
jurisdiction. Either party may seek specific enforcement or take other necessary
legal action to enforce any decision under this ‎SECTION 2.5. The other party’s
only defense to such a request for specific enforcement or other legal action
shall be fraud by or upon the Independent Auditor. Absent such fraud, such other
party shall reimburse the party seeking enforcement for its expenses related to
such enforcement.

(j) Promptly following a final determination of the matters subject to this
Section 2.5, the parties shall calculate the Purchase Price consistently with
such determination (the “Final Purchase Price”). If the Estimated Purchase Price
is greater than the Final Purchase Price, the Purchase Price shall be adjusted
downward and Seller shall pay to Buyer the amount of such reduction, and if the
Estimated Purchase Price is less than the Final Purchase Price, the Purchase
Price shall be adjusted upward and Buyer shall pay to Seller the amount of such
increase (each, a “Post-Closing Adjustment Amount”). Payments in respect of a
Post-Closing Adjustment Amount shall be made within three (3) Business Days
after the final determination of the amount of such increase or decrease in
accordance with this Section 2.5. Any Closing Aged Receivables that have not
been collected by Buyer and the Company Group within ninety (90) days after the
Closing Date, and which ultimately reduce the Purchase Price in determining the
Final Purchase Price, will within three (3) Business Days after the final
determination of the Post-Closing Adjustment Amount be transferred by Buyer to
Seller to allow Seller to collect those Closing Aged Receivables for its own
account.

Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLER

Except as set forth in the corresponding section of the Disclosure Schedule to
this Agreement, the Company and Seller, jointly and severally, hereby represent
and warrant to Buyer as follows in this ‎Article III as of the date hereof. Any
information disclosed in one section of the Disclosure Schedule shall be deemed,
for purposes of disclosure made with respect to each section of this ‎Article
III, to have been disclosed in each section of the Disclosure Schedule where the
application of such disclosure is readily apparent on its face from a reading of
such disclosure.

SECTION 3.1. Organization and Qualification.

(a) Each of Seller, the Company and Connextions HCI is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization and has all

5

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

requisite corporate or limited liability company power and authority, as the
case may be, to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use (in each case, after
giving effect to the Contribution), except where the failure to have such power
and authority would not reasonably be expected to be material to the Business.

(b) Seller, each member of the Company Group, and each Related Entity is duly
qualified or licensed and in good standing to do business in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it (in each case, after giving effect to the Contribution)
makes such qualification or licensing necessary, except where the failure to be
so duly qualified or licensed, or in good standing would not reasonably be
expected to be, individually or in the aggregate, material to the Business.
Section 3.1(b) of the Disclosure Schedule sets forth a complete and accurate
list of each jurisdiction in which each member of the Company Group is so
qualified or licensed to transact business.

(c) Seller has made available to Buyer accurate and complete copies of the
Governing Documents, as currently in effect, of the Company and Connextions HCI.

SECTION 3.2. Capitalization; Subsidiaries.

(a) The authorized capital stock (or any other form of equity interests) of the
Company is accurately reflected in Section 3.2(a)(i) of the Disclosure Schedule.
The beneficial and record ownership of the Shares is set forth on Section
3.2(a)(ii) of the Disclosure Schedule. All of the Shares are duly authorized,
validly issued, fully paid and non-assessable. The Shares are not subject to,
and were not issued in violation of, any preemptive rights or any other third
party rights created by statute, the Governing Documents of the Company or any
agreement to which the Company is or was a party or by which the Company is or
was bound.

(b) Except for the transactions contemplated by this Agreement, (i) there are no
authorized or outstanding options, warrants, calls, preemptive rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character (whether or not conditional) relating to the issued or unissued
capital stock or membership interests of either the Company or Connextions HCI,
obligating either the Company or Connextions HCI to issue, transfer or sell or
cause to be issued, transferred or sold any shares of capital stock, membership
interests or other equity interest in such Person or securities convertible into
or exchangeable for such shares or equity interests, or obligating such Person
to grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment; and (ii) there are no
outstanding contractual obligations (contingent or otherwise) of either the
Company or Connextions HCI to repurchase, redeem or otherwise acquire any
capital stock or other equity interests in such Person, to make any payments
based on the market price or value of shares or other interests of such Person
or to provide funds to make any investment (in the form of a loan, capital
contribution or otherwise) in any other entity.

(c) Neither the Company nor Connextions HCI has registered shares of its capital
stock or any other equity interests under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (collectively, the
“Securities Act”), or the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (collectively, the “Exchange Act”)
or registered itself under the Exchange Act.

(d) The Company owns all of the issued and outstanding equity and ownership
interests of Connextions HCI. Except as set forth in the preceding sentence,
neither the Company nor Connextions HCI: (i) has any Subsidiaries, or (ii)
otherwise holds any direct or indirect equity or ownership interest in any
Person or other similar interest or any right (contingent or otherwise) to
acquire the same.



6

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

(e) The authorized equity interests of Connextions HCI are accurately reflected
in Section 3.2(e)(i) of the Disclosure Schedule. The beneficial and record
ownership of the issued and outstanding equity interests of Connextions HCI is
set forth on Section 3.2(e)(ii) of the Disclosure Schedule. The equity interests
of Connextions HCI are not subject to, and were not issued in violation of, any
preemptive rights or any other third party rights created by statute, the
Governing Documents of Connextions HCI or any agreement to which Connextions HCI
is, or was, a party or by which Connextions HCI is, or was, bound. All of the
issued and outstanding equity interests of Connextions HCI have been validly
issued, and are fully paid and are owned beneficially and of record by the
Company, free and clear of any Liens.

SECTION 3.3. Title to the Shares.  Seller is the owner of all right, title and
interest (record and beneficial) in and to the Shares, free and clear of any
Liens.

 

SECTION 3.4. Authority Relative to the Transaction Documents.  Each member of
the Company Group and Seller has all requisite power and authority to enter into
the Transaction Documents to which it is a party, to perform its obligations
thereunder and to consummate the transactions contemplated by the Transaction
Documents to which it is a party. The execution, delivery and performance of
each Transaction Document to which any member of the Company Group or Seller is
a party and the consummation of the transactions contemplated thereby by such
Person have been duly and validly authorized by all requisite action of such
Person, and no other action on the part of such Person is necessary to authorize
the execution, delivery or performance of the Transaction Documents by it. Each
of the Transaction Documents to which any member of the Company Group or Seller
is a party has been duly executed and delivered by such Person and constitutes
the valid and legally binding obligation of such Person enforceable against it
in accordance with its respective terms, except to the extent that
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
and other similar applicable Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

SECTION 3.5. Financial Information.

 

(a) Section 3.5(a) of the Disclosure Schedule sets forth the (a) unaudited
balance sheet of the Business as of December 31, 2016 and (b) unaudited
statement of contribution margin for the fiscal year ended December 31, 2016
(collectively, (a) and (b) are the “Financial Information”). The Financial
Information was prepared in good faith and was derived from the information
contained in the books and records of the Business and fairly presents in all
material respects the financial condition and results of operations of the
Business as of the respective dates thereof and for the periods indicated
therein.

(b) Section 3.5(b) of the Disclosure Schedule sets forth a full and complete
list of all bank accounts and safe deposit boxes of each of the Company and
Connextions HCI, the number of each such account or box, and the names of the
Persons authorized to draw on such accounts or to access such boxes. All cash in
such accounts is held in demand deposits and is not subject to any restriction
as to withdrawal.

SECTION 3.6. No Undisclosed Liabilities.  No member of the Company Group nor any
Related Entity had as of December 31, 2016, or has incurred since December 31,
2016, any Liabilities related to the Business, except for Liabilities
(a) reflected or reserved against in the Financial Information (or the
narratives included therein), (b) incurred by such Person in the Ordinary Course
of Business since December 31, 2016, or (c) that are Transaction Expenses
reflected in the Estimated Closing Statement.

 



7

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

SECTION 3.7. Consents and Approvals; No Violations.

 

(a) Except for filings, permits, authorizations, consents and approvals as may
be required under, and other applicable requirements of, the HSR Act (if
applicable), no filing with or notice to, and no permit, authorization, consent
or approval of, a Governmental Entity is necessary for the execution, delivery
and performance by any member of the Company Group or Seller of this Agreement
or the other Transaction Documents to which it is a party or the consummation of
the transactions contemplated hereby or thereby.

(b) Neither the execution, delivery and performance by any member of the Company
Group or Seller of this Agreement or any other Transaction Document by any
member of the Company Group or Seller to which it is a party, nor the
consummation by any member of the Company Group or Seller of the transactions
contemplated hereby or thereby, will (i) conflict with or result in a violation
of any provision of the Governing Documents of any member of the Company Group
or Seller; (ii) result in a material violation or material breach of, or
constitute (with or without due notice or lapse of time or both) a material
default (or give rise to any right of termination, amendment, cancellation or
acceleration of any obligation or the loss of any material benefit under, or the
creation of any Lien) under, any of the terms, conditions or provisions of a
Material Contract or a Governmental Approval to which any member of the Company
Group or Seller is a party or by which any of them is bound or affected; or
(iii) violate in any material respect any Law applicable to any member of the
Company Group or Seller or their respective properties or assets comprising the
Business.

SECTION 3.8. Compliance with Laws.

(a) Each member of the Company Group and each Related Entity is, and has since
January 1, 2014 been, in compliance in all material respects with all Laws
applicable to the operation of the Business. No member of the Company Group nor
any Related Entity has received, at any time since January 1, 2014, any notice
from any Governmental Entity regarding any actual or alleged failure to comply
with, any Laws applicable to the Business in any material respect; and, to the
Knowledge of Seller, there is no investigation or review pending or threatened
with respect to a violation of any Law applicable to the operation of the
Business in any material respect.

(b) All Governmental Approvals necessary (i) for the conduct of the Business,
(ii) operations of each member of the Company Group as presently conducted, or
(iii) necessary to own, lease and operate the respective properties of the
Company Group or the Business, have been duly obtained by, or transferred to,
the Company or Connextions HCI and are, and have been since January 1, 2014, in
full force and effect. None of the Company, Connextions HCI or, with respect to
the Business, any Related Entity has received, at any time since January 1,
2014, any written notice from any Governmental Entity regarding (1) any actual
or alleged violation of or failure to comply with any material requirement of
any such Governmental Approval, or (2) any actual, proposed or potential
revocation, suspension, cancellation or any materially adverse modification of
any such Governmental Approval. There are no proceedings pending or, to the
Knowledge of Seller, threatened or intended, that are reasonably expected to
result in the revocation, cancellation or suspension, or any materially adverse
modification, of any such Governmental Approval, and the execution and delivery
of the Transaction Documents and the consummation of the transactions
contemplated thereby will not result in any such revocation, cancellation,
suspension or modification.

(c) No member of the Company Group nor any Related Entity (i) is a party to a
Corporate Integrity Agreement or Certification of Corporate Compliance or
similar agreement with the Office of Inspector General of the U.S. Department of
Health and Human Services, (ii) is a party to a Deferred Prosecution Agreement
with the Department of Justice (“DOJ”), (iii) is a party to or has reporting

8

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

obligations pursuant to any settlement agreement entered into with any
Governmental Entity, (iv) has, since January 1, 2014, been the subject of any
Government Program investigation or audit conducted by any Governmental Entity,
(v) has, since January 1, 2014, been a defendant in any qui tam/False Claims Act
litigation, or (vi) has, since January 1, 2014, received any complaints or
information from a whistleblower or any other Person that would indicate that
any member of the Company Group or any of its employees, agents, or contractors
has violated, or is currently in violation of, any Law.

(d) No member of the Company Group nor any Related Entity is enrolled in or
receiving payments directly from any Government Program. No member of the
Company Group, no Related Entity, nor any of their respective employees,
officers, directors or agents involved in the Business (i) is currently, or has
been since January 1, 2014, excluded, debarred, suspended from or otherwise
ineligible to participate in the Government Programs, nor to the Knowledge of
Seller is any such action threatened; (ii) has been since January 1, 2014
subject to sanction pursuant to 42 U.S.C. §1320a-7a or 1320a-8 or convicted of a
criminal offense related to the provision of healthcare items or services,
including but not limited to a crime described at 42 U.S.C. §1320a-7b; or (iii)
is listed in the United States Department of Health and Human Services Office of
the Inspector General’s List of Excluded Individuals/Entities, listed in the
General Services Administration Excluded Parties List System, or listed in the
System for Award Management excluded list.

(e) When acting as a Business Associate of a Covered Entity or another Business
Associate (such terms as defined by HIPAA), each member of the Company Group,
OHCS, and OI has in effect agreements with each such Covered Entity and Business
Associate that satisfy the requirements of HIPAA (“BA Agreements”). Each member
of the Company Group, OHCS, and OI has in effect with each entity acting as its
Business Associate or Subcontractor (as defined in HIPAA), as applicable, an
agreement that satisfies all the requirements of HIPAA (“Vendor BA Agreements”).
Each member of the Company Group, OHCS, and OI is in compliance with (i) all
such BA Agreements and (ii) all Contracts or other arrangements between a member
of the Company Group, OHCS, or OI and other business partners that apply to or
restrict the use, disclosure or security of Personal Information. Each member of
the Company Group, OHCS, and OI (A) has in place written privacy and security
policies, and (B) has the right pursuant to such policies and the BA Agreements
to use and disclose Personal Information for the purpose such information is and
has been used and disclosed. Neither the execution, delivery or performance of
this Agreement, nor the consummation of any of the transactions contemplated by
this Agreement, including any transfer of any Personal Information resulting
from such transactions, will violate any policies or any BA Agreements of any
member of the Company Group, OHCS, or OI as such currently exist or as existed
at any time during which any of such Personal Information was collected or
obtained.

(f) No member of the Company Group, OHCS, or OI has since January 1, 2014
received any written complaint from any Person or Governmental Entity regarding
such member of the Company Group’s, OHCS’s, OI’s, or any of their respective
agents, employees or contractors’ uses or disclosures of, or security practices
or security incidents regarding, Personal Information. Except as set forth on
Section 3.8(f) of the Disclosure Schedule, there have not been since January 1,
2014 any breaches (as defined by HIPAA) involving Personal Information held or
collected by or on behalf of any member of the Company Group, OHCS, or OI. No
member of the Company Group, OHCS, or OI has since January 1, 2014 notified,
either voluntarily or as required by Law, any affected individual, any customer,
any Governmental Entity, or the media of any breach of Personal Information, and
no member of the Company Group, OHCS, or OI is currently planning to conduct any
such notification or investigating whether any such notification is required. No
member of the Company Group, OHCS, or OI is subject to any pending suit, action,
proceeding, or investigation, audit or review by a Governmental Entity, nor, to
the Knowledge of Seller, has any such suit, action, proceeding, or
investigation, audit or review been threatened in writing, for a violation of
HIPAA.



9

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

(g) No member of the Company Group, nor OHCS and OI, nor any director, officer,
agent, employee, or Representative thereof involved in the Business, nor any
other Person associated with or acting therefor or on behalf thereof in
connection with the Business, has, since January 1, 2014: (a) made, authorized,
offered or promised to make any unlawful payment or transfer of anything of
value, whether money, property, or services, directly or indirectly through a
third party, to any officer, employee or Representative of a foreign government
or any department, agency or instrumentality thereof, political party, political
campaign or public international organization, in violation of the U.S. Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”), or any applicable Law of
similar effect; or (b) otherwise taken any action which would cause any member
of the Company Group, OHCS, or OI to be in violation of the FCPA or any
applicable Law of similar effect. Each member of the Company Group, OHCS, and OI
have instituted and maintain policies, procedures, periodic employee training,
internal audits, and internal controls designed to ensure, and which the members
of the Company Group reasonably expect will continue to ensure, compliance with
the FCPA.

SECTION 3.9. Property.

 

(a) Owned Real Property. No member of the Company Group nor UHS owns any real
property.

(b) Leased Real Property.  Section 3.9(b)(i) of the Disclosure Schedule sets
forth a complete and correct list of all real property leased by any member of
the Company Group or, to the extent such real property is used in the Business,
UHS, including the names of each of the parties to such lease and the address of
the applicable property. Section 3.9(b)(ii) of the Disclosure Schedule sets
forth a complete and correct list of all real property that both (i) is leased
by an Affiliate of any member of the Company Group or UHS (other than another
member of the Company Group or UHS) and (ii) is the location of employment of
any Company Employee other than any Group B Employee (the real property listed
in Sections 3.9(b)(i) and 3.9(b)(ii) of the Disclosure Schedule, collectively,
the “Leased Real Property”). The Company or Connextions HCI has a valid
leasehold interest in such Leased Real Property, free and clear of any Liens
other than Permitted Liens. To the Knowledge of Seller, no party to any Lease
set forth on Section 3.9(b)(i) of the Disclosure Schedule is in default under
such Lease, and there has not occurred any event which (whether with or without
notice, lapse of time or the happening or occurrence of any other event) would
constitute such a default.

(c) Personal Property. All of the buildings, fixtures, leasehold improvements,
computers, equipment and other tangible and intangible assets owned by any
member of the Company Group that are used or held for use in the conduct of the
Business as currently conducted are in good condition and repair, ordinary wear
and tear excepted, and are suitable for immediate use in the Ordinary Course of
Business. The Company and Connextions HCI have good and valid title to, or a
valid leasehold or licensed interest in, all of the material tangible assets
used in the conduct of the Business, in each case free and clear of any Liens
other than Permitted Liens. After giving effect to the Contribution, all
tangible personal property of the Company and Connextions HCI is in the
possession of the Company and Connextions HCI. The assets owned or leased by the
Company and Connextions HCI as of the Effective Time, together with those assets
and services being provided under the Transition Services Agreement or
Employment Leasing and Transition Agreement, are adequate to execute the daily
operations of the Business as conducted on the date of this Agreement.

SECTION 3.10. Litigation.  There are no Legal Proceedings pending or, to the
Knowledge of Seller, threatened in writing, against any member of the Company
Group or any Related Entity or otherwise relating to the Business or its
properties or assets. There is no Legal Proceeding pending or, to the Knowledge
of Seller, threatened in writing, that questions the validity of this Agreement,
the Contribution

10

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

Agreement or of any action taken or to be taken by any member of the Company
Group, Seller, or any Related Entity in connection with the Transaction
Documents or the transactions contemplated thereby.

 

SECTION 3.11. Employee Benefit Plans.

(a) Section 3.11(a) of the Disclosure Schedule sets forth a complete and correct
list of each material plan, policy, program or agreement (including any
“employee benefit plan,” within the meaning of Section 3(3) of ERISA) that is an
employment, consulting, termination, severance, change in control, retention or
deferred compensation agreement, or an executive compensation, incentive bonus
or other bonus, employee pension, profit-sharing, savings, retirement, stock
option or other equity based award, severance pay, termination pay, retention
pay, life, health, disability or accident insurance plan, or other material
employee benefit plan, program, policy, arrangement or agreement, that is
maintained by, or participated in by Seller or the Company or their ERISA
Affiliates with respect to the Company Employees (and/or their dependents or
beneficiaries) (each, a “Benefit Plan” and, collectively, the “Benefit Plans”).
For the avoidance of doubt, the Benefit Plans do not include benefits or plans
that are delivered or provided by a Governmental Entity, regardless of whether
Seller, the Company or any of their ERISA Affiliates makes contributions to such
arrangements, such as benefits provided by the U.S. Social Security
Administration in the United States. The Company is not the plan sponsor of any
Benefit Plan.

(b) With respect to each Benefit Plan: (i) such Benefit Plan has been operated
and administered in compliance in all material respects with its terms and all
applicable Laws and regulations, and (ii) there are no material claims pending
or, to the Knowledge of Seller, threatened against, by or on behalf of any
Benefit Plans (other than routine claims for benefits under the terms of any
such Benefit Plan). Each Benefit Plan that is intended to be a “qualified plan”
within the meaning of Code Section 401(a) (“Qualified Plans”) has been issued a
favorable determination letter by the IRS that has not been revoked, and there
are no circumstances and no events that have occurred that could reasonably be
expected to adversely affect the qualified status of any Qualified Plan or the
related trust.

(c) No Benefit Plan is (i) a “multiemployer plan,” as such term is defined in
Section 3(37) of ERISA; (ii) a plan that is subject to Title IV of ERISA,
Sections 302 or 303 of ERISA or Sections 412 or 436 of the Code; (iii) a
multiple employer plan as defined in Section 413(c) of the Code; or (iv) a
“multiple employer welfare arrangement” as such term is defined in Section 3(40)
of ERISA.

(d) None of the Benefit Plans that are “welfare benefit plans,” within the
meaning of Section 3(1) of ERISA, provide for continuing benefits or coverage
after termination or retirement from employment for any Company Employee, except
for COBRA rights under a “group health plan” as defined in Section 4980B(g) of
the Code and Section 607 of ERISA. The consummation of the transactions
contemplated hereby will not (i) result in an increase in or accelerate the
vesting of any of the benefits available to a Company Employee under any Benefit
Plan, or (ii) otherwise entitle any current or former employee, independent
contractor or director of any member of the Company Group, OSI, or UHS to
severance pay or any other payment from any member of the Company Group, OSI, or
UHS.

SECTION 3.12. Labor Matters.

 

(a) Section 3.12 of the Disclosure Schedule sets forth a correct and complete
list of the following information (to the extent applicable) with respect to
each Company Employee, including with respect to each Group B Employee, as of
March 30, 2017: (i) name, (ii) title or position (including whether full- or
part-time), (iii) hire date, (iv) current annual base salary rate or current
hourly wage rate, (v) commission, bonus (or bonus opportunity) or other
incentive-based compensation, as the case may be, (vi) accrued, unused paid-time
off, (vii) leave status, (viii) principal work location, and (ix) each such
employee’s status as being exempt or nonexempt from the application of state and
federal minimum wage

11

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

and overtime Laws. No Key Employee nor any Company Employee who would reasonably
be expected to have a material impact on the transaction, has informed any
officer of Seller (whether orally or in writing) of any plan to terminate his or
her employment with Buyer, the Company, Connextions HCI, OSI, or UHS. To the
Knowledge of Seller, each Company Employee is properly classified in all
material respects with respect to employment status for all purposes, including
employment, labor, wage and hour compliance and Tax purposes.

(b) Section 3.12(b) of the Disclosure Schedule sets forth a correct and complete
list of the following information with respect to each independent contractor
involved in the Business whose Contracts will be transferred to the Company
(collectively, the “Company Contractors”): (i) name, (ii) engagement date, (iii)
project assignment, (iv) contract expiration or expected termination date, and
(v) daily rate or other remuneration. To the Knowledge of Seller, each Company
Contractor is properly classified in all material respects as an independent
contractor and not an employee of any member of the Company Group or any of
their respective Affiliates.

(c) Seller has provided Buyer with copies of the current (i) trade secret,
non-compete, non-disclosure and invention assignment agreements entered into by
any Key Employee in connection with his or her employment by OSI or UHS, and
(ii) handbooks applicable to any Company Employee or Company Contractor. Subject
to Buyer’s compliance with Section 5.5, no Company Employee will have any claim
for severance pay as a result of this Agreement or the consummation of the
transactions contemplated hereby.

(d)  

(i) Seller or its applicable Affiliate has paid or made provision for payment of
all salaries and wages or other remuneration, which are payable by such Person
to any Company Employees or Company Contractors, accrued through the Closing
Date, and is in compliance in all material respects with all applicable Laws
respecting employment and employment practices, including without limitation all
Laws governing terms and conditions of employment, wage and hour compliance, pay
equity, discrimination in employment, harassment, retaliation, human rights,
immigration, work authorization, fair labor standards, occupational health and
safety and unfair labor practices, as set forth in Section 8 of the National
Labor Relations Act.

(ii) (A) None of the Company Employees are represented by any labor union or
other labor representative with respect to his or her employment with Seller or
its applicable Affiliate; (B) there are no labor, collective bargaining
agreements or similar arrangements binding on Seller or any of its Affiliates
with respect to any Company Employees; (C) to the Knowledge of Seller, no
petition has been filed nor has any proceeding been instituted by any Company
Employee or group of Company Employees with the National Labor Relations Board
or similar Governmental Entity seeking recognition of a collective bargaining
agreement; (D) there are no Persons attempting to represent or organize or
purporting to represent for bargaining purposes any of the Company Employees;
(E) since January 1, 2014, there has not occurred or have not been threatened
any strikes, slowdowns, picketing, work stoppages or concerted refusals to work
or other similar labor activities with respect to Company Employees; and (F) no
material grievance or arbitration or other proceeding arising out of or under
any collective bargaining agreement relating to any member of the Company Group
is pending or, to the Knowledge of Seller, threatened.

(iii) Since January 1, 2014, none of the members of the Company Group or their
respective Affiliates has, with respect to any employees involved in the
Business and associated with the Leased Real Property locations, effectuated:
(A) a “plant closing” (as defined in the WARN Act, or any similar Law) affecting
any of the Leased Real Property locations; or (B)

12

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

a “mass layoff” (as defined in the WARN Act, or any similar Law) affecting any
of the Leased Real Property locations.

SECTION 3.13. Environmental Matters.

 

(a) Each member of the Company Group and UHS is, and at all times since January
1, 2014 has been, in compliance in all material respects with all Environmental
Laws. Each member of the Company Group and UHS has obtained, and is and has been
in compliance in all material respects with, all Governmental Approvals required
by all Environmental Laws.

(b) Except for matters that have been substantially resolved, no member of the
Company Group, nor UHS, nor any other Person for whose conduct with respect to
the Business any member of the Company Group is or may be held responsible, has
received any citation, Order, claim, directive, inquiry, notice, summons,
warning, complaint, request for information, or other written communication that
relates to (i) Hazardous Substances, or (ii) any alleged, actual, or potential
violation of or failure to comply with any Environmental Laws.

(c) No member of the Company Group, nor UHS, nor any other Person for whose
conduct any member of the Company Group is or may be held responsible, has any
Environmental, Health and Safety Liabilities with respect to the Leased Real
Property or any other properties and assets (whether real, personal or mixed) in
which such member of the Company Group, UHS, or any predecessor thereof has or
had an interest. There are no facts, conditions or circumstances existing,
including the presence or release of any Hazardous Substance, that are
reasonably likely to result in material Liabilities or Damages to any member of
the Company Group or UHS pursuant to Environmental Laws.

SECTION 3.14. Taxes.

 

(a) All consolidated U.S. federal and state income Tax Returns for any
“affiliated group” (within the meaning of Section 1504(a) of the Code) filing a
consolidated return of which the Company or Connextions HCI is or was a member
have been timely filed, and each member of the Company Group has filed all other
material Tax Returns required to be filed by such member. All such Tax Returns
described in the preceding sentence are true, correct, and complete in all
material respects.

(b) Each member of the Company Group has paid all Taxes due from such Person
(whether or not shown on any Tax Return). Neither the Company nor Connextions
HCI (i) has been a member of an affiliated group filing a consolidated federal
income Tax Return (other than an affiliated group of which it is currently a
member), or (ii) has any Liability for the unpaid Taxes of any Person (other
than members of the affiliated group of which it is currently a member) under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local,
or non-U.S. Law), as a transferee or successor, by Contract, or otherwise.

(c) There are no Liens relating to Taxes upon the assets of any member of the
Company Group other than Permitted Liens.

(d) No audit or other administrative or judicial proceeding for Taxes for any
year currently open under the applicable state of limitations is pending, is
being conducted, or has been threatened in writing without resolution with
respect to any Tax or Tax Return that relates to the Company or Connextions HCI,
other than with respect to a consolidated federal income Tax Return or state or
local combined, consolidated, affiliated or unitary Tax Returns.



13

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

(e) No claim or deficiency against the Company or Connextions HCI for the
assessment or collection of any Tax has been asserted or proposed in writing
which claim or deficiency has not been settled with all amounts determined to
have been due and payable having been timely paid.

(f) No claim has been made by a Tax authority in a jurisdiction where the
Company or Connextions HCI does not file Tax Returns asserting that the Company
or Connextions HCI is or may be subject to Taxes imposed by that jurisdiction.

(g) Neither the Company nor Connextions HCI has executed or entered into with,
or received from, any Governmental Entity any agreement, waiver or other
document extending or waiving the period for assessment or collection of any
Taxes of such Person.

(h) Neither the Company nor Connextions HCI will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period ending after the Closing Date as a result of any (i) change in
accounting method for any taxable period ending on or before the Closing Date
(“Pre-Closing Periods”) under Section 481 of the Code (or any similar provision
of state, local, or non-U.S. Law), (ii) written agreement with a Governmental
Entity with regard to the Tax liability of any member of the Company Group in
any Pre-Closing Period, (iii) installment sale or open transaction disposition
made prior to the Closing Date or prior to the Closing on the Closing Date,
(iv) prepaid amount received on or prior to the Closing Date, (v) election under
Section 108(i) of the Code, or (vi) intercompany transaction or any excess loss
account described in Treasury Regulations under Section 1502 of the Code (or any
corresponding or similar provision of state, local, or non-U.S. Law).

(i) Each of the Company and Connextions HCI has withheld and paid all material
Taxes required to have been withheld and paid in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other Person, and substantially all IRS Forms W-2 and 1099 required with respect
thereto have been properly completed and timely filed.

(j) Neither the Company nor Connextions HCI is a party to any agreement,
Contract, arrangement or plan that has resulted or could result, separately or
in the aggregate, in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code (or any corresponding provision of state,
local, or non-U.S. Tax Law) as a result of the transactions contemplated by this
Agreement.

(k) Neither the Company nor Connextions HCI is a party to or bound by any Tax
indemnification, allocation, sharing or similar agreement, or has any current or
potential contractual or legal obligation to indemnify any other Person with
respect to Taxes other than an agreement the primary subject of which is not
Taxes.

(l) Neither the Company nor Connextions HCI has participated in any “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4.

(m) Neither the Company nor Connextions HCI has distributed stock of another
Person, or has had its stock distributed to another Person, in a transaction
that was purported or intended to be governed in whole or in part by Sections
355 or 361 of the Code.

(n) No claim has been asserted by any Governmental Entity that the Company or
Connextions HCI is liable for any Taxes based on Section 482 of the Code or
comparable provisions of other applicable Laws.



14

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

(o) Each party to the Contribution Agreement is a member of the “affiliated
group” (within the meaning of Section 1504(a) of the Code) filing a consolidated
return of which (i) Ultimate Parent is the common parent and (ii) the Company
and Connextions HCI are members. Connextions HCI has never filed an election
under Treasury Regulations Sections 301.7701-3 to be classified other than as
provided in Treasury Regulations Section 301.7701-3(b). Connextions HCI has been
treated at all times commencing with its formation as a disregarded entity for
federal income Tax purposes pursuant to Treasury Regulations Section 301.7701-3.

SECTION 3.15. Material Contracts.

 

(a) Section 3.15(a) of the Disclosure Schedule sets forth, by applicable
subsection a correct and complete list of the following Contracts to which the
Company or Connextions HCI is, following the Contribution, a party or by which
such Person is or its assets are (or intended to be) bound (each, a “Material
Contract”):

(i) any Contract with a Customer or Material Supplier;

(ii) any Lease;

(iii) any Contract involving contracted payments by or to the Company or
Connextions HCI on a going-forward basis in an amount of at least (A) $75,000
during any 12-month period or (B) $500,000 in the aggregate;

(iv) any Contract for Licensed Intellectual Property (excluding commercially
available “off-the-shelf” software or technology with a one-time acquisition
cost or annual fees of less than $75,000 and non-negotiated licenses to
Intellectual Property embedded in equipment or fixtures, each, an “IP License”);

(v) any Contract containing “most favored nations” or similar pricing provisions
applicable to the Company or Connextions HCI or the Business, or that provides
for any Person to be an exclusive or preferred provider of services or products
to the Company or Connextions HCI or the Business, or under which the Company or
Connextions HCI is an exclusive or preferred provider of services or products to
another Person, or that grants a right of first refusal or first negotiation to
another Person;

(vi) any note, indenture, loan agreement, credit agreement, security agreement,
financing agreement, or other evidence of Indebtedness relating to the borrowing
of money by the Company or Connextions HCI, any guarantee made by the Company or
Connextions HCI in favor of any Person guaranteeing obligations of such Person,
or any letter of credit issued for the account of the Company or Connextions
HCI;

(vii) any Contract containing requirements of minimum purchases by the Company
or Connextions HCI from another Person or that requires the Company or
Connextions HCI to supply a minimum level of goods or services to another
Person, in each case, in an amount of at least (A) $75,000 during any 12-month
period, or (B) $500,000 in the aggregate;

(viii) any Contract restricting the ability of the Company or Connextions HCI to
operate any business or solicit or hire any Person, or that provides any
exclusive rights to any party thereto or include rights of first refusal,
negotiation or similar rights in any of its property, in each case that was
entered into outside of the Ordinary Course of Business;



15

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

(ix) any Contract relating to personal property with an initial, nondepreciated
book value of more than $100,000 that is used in the operation of the Business;

(x) any mortgage, pledge, indenture or security agreement or similar arrangement
constituting a Lien upon any of the assets or properties that are owned by the
Company or Connextions HCI;

(xi) any Contract involving the sale of any material assets of the Company or
Connextions HCI outside of the Ordinary Course of Business, or the acquisition
of any material amount of assets of any Person by the Company or Connextions HCI
outside of the Ordinary Course of Business, in each case in any business
combination transaction (whether by merger, sale of stock, sale of assets or
otherwise) under which obligations of any party thereto remain outstanding;

(xii) any Contract involving a commitment for capital expenditures in excess of
$75,000 under which the Company or Connextions HCI has any outstanding
obligations (financial or otherwise) as of the date hereof;

(xiii) any joint venture agreement, shareholder or partnership agreement, voting
agreement (either with respect to any capital stock of the Company or
Connextions HCI or the appointment of directors of the Company or Connextions
HCI), or any other Contract involving co-investment with a third party to which
the Company or Connextions HCI is a party;

(xiv) any Contract between the Company or Connextions HCI, on the one hand, and
any Governmental Entity on the other hand;

(xv) any capital lease or similar agreement relating to the Business or its
properties or assets involving contracted fees by the Company or Connextions HCI
following the Closing of at least (i) $75,000 during any 12-month period, or
(ii) $500,000 in the aggregate; and

(xvi) any Contract or agreement relating to employment of a Company Employee or
consulting of a Company Contractor, including all severance agreements,
noncompetition agreements, employment agreements and consultant agreements
providing for payments in excess of $75,000 per year or in a lump sum.

(b) Each Material Contract is valid, binding and enforceable against the Company
or Connextions HCI to the extent a party thereto and, to the Knowledge of
Seller, against each other Person party thereto in accordance with its terms
(subject in each case to the effects of applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, or other Laws relating to or affecting
creditors’ rights generally and to general principles of equity, whether
considered at law or in equity), and is in full force and effect in all material
respects. The member of the Company Group that is a party to each Material
Contract has performed all of the material obligations required to be performed
by it to date under the Material Contract; and is not in material breach or
material default under any Material Contract. To the Knowledge of Seller, (i) no
other party to any Material Contract is in material breach or material default
under any Material Contract and (ii) no event has occurred that, with or without
notice or lapse of time, would reasonably be expected to constitute a material
breach or material default under any Material Contract. Since January 1, 2015,
no member of the Company Group has given to, or received from, any other party
to a Material Contract any written notice or other written communication
regarding (A) any intention of a party to terminate such Material Contract, (B)
any actual or alleged breach of or default under such Material Contract by any
member of the Company Group or any other party to such Material Contract, or (C)
any claim for Damages or indemnification with respect to the products or
performance of services pursuant to such Material Contract. Seller and the
Company have made available to Buyer complete and

16

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

accurate (1) copies of each of the Material Contracts that is in written form
and (2) descriptions of the material terms of each Material Contract that is not
in written form, in each case including any and all amendments, supplements and
modifications thereof.

SECTION 3.16. Insurance Matters.  Section 3.16 of the Disclosure Schedule sets
forth a correct and complete list of each insurance policy maintained by or for
the benefit of each member of the Company Group. (a) Each such policy is in full
force and effect and all premiums due thereon have been paid, (b) all of such
policies were placed with financially sound and reputable insurers, and are and
were in amounts and had coverages that are and were reasonable and customary for
Persons engaged in businesses similar to the Business as currently conducted,
(c) each member of the Company Group has complied in all material respects with
the terms and provisions of such policies and no member of the Company Group is
in default with respect to its obligations under the policies applicable to it,
(d) there is no claim by any member of the Company Group pending under any of
such policies as to which coverage has been questioned, denied or disputed by
the underwriters of such policies, and (e) such policies (or other policies
providing substantially similar insurance coverage) have been in effect since
December 31, 2014.

 

SECTION 3.17. Intellectual Property.

 

(a) Section 3.17(a)(i) of the Disclosure Schedule sets forth a correct and
complete list of all Intellectual Property issued by, registered with, renewed
by, or the subject of a pending application before, any Governmental Entity and
owned by any member of the Company Group, including all such Intellectual
Property consisting of domain names (the “Registered Intellectual Property”)
indicating for each such item, as applicable, the registration number and the
applicable filing jurisdiction, and identifying the owner. The consummation of
the transactions contemplated by the Transaction Documents will not result in
the loss of, or otherwise adversely affect, any ownership or, as applicable, use
rights of the Company Group (as in effect prior to the Contribution, or the
rights of the Company and Connextions HCI following the Contribution) in any
Owned Intellectual Property, or any of the Company Group’s rights (as in effect
prior to the Contribution, or the rights of the Company and Connextions HCI
following the Contribution) to use any other material Company Intellectual
Property.

(b) The Company and Connextions HCI exclusively own (beneficially, and of record
where applicable) all right, title and interest in and to the Owned Intellectual
Property owned by it, free and clear of all Liens (excluding Permitted Liens),
and have the right to use all other Company Intellectual Property as necessary
for the conduct of the Business as currently conducted. No third party has been
granted or retains any ownership rights in any Owned Intellectual Property owned
by the Company or Connextions HCI. The Registered Intellectual Property is
subsisting and enforceable, and, to the Knowledge of Seller, is valid and,
except with respect to proceedings relating to the prosecution of Registered
Intellectual Property before a Governmental Entity, is not subject to any
outstanding Order or proceeding with a Governmental Entity adversely affecting,
or that could adversely affect, the Company’s or Connextions HCI’s use thereof
or rights thereto. There are no material royalties, fees, honoraria or other
payments payable by any member of the Company Group to any Person by reason of
the ownership, development, modification, use, license, sublicense, sale,
distribution or other disposition of the Owned Intellectual Property owned by
the Company Group, other than salaries and sales commissions paid to employees
and sales agents in the Ordinary Course of Business.

(c) The conduct of the Business does not infringe, misappropriate or otherwise
violate the Intellectual Property rights of any third party and since January 1,
2014, has not infringed, misappropriated or otherwise violated the Intellectual
Property rights of any third party. Except with respect to proceedings relating
to the prosecution of Registered Intellectual Property before a Governmental
Entity, there is no litigation, opposition, cancellation, Legal Proceeding,
objection or claim pending, asserted or threatened in writing by or against any
member of the Company Group concerning the ownership, validity,

17

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

registerability, enforceability, infringement, misappropriation, violation or
use of any Intellectual Property. To the Knowledge of Seller, no valid basis
exists for any such litigation, opposition, cancellation, Legal Proceeding,
objection or claim. To the Knowledge of Seller, no Person is infringing,
misappropriating or otherwise violating any Owned Intellectual Property or has
infringed, misappropriated or otherwise violated any Owned Intellectual
Property. This ‎SECTION 3.17‎(c) constitutes the sole and exclusive
representation and warranties of Seller with respect to any matters related to
the infringement, misappropriation or violation of Intellectual Property.

(d) To the Knowledge of Seller, no trade secret or confidential know-how that is
material to the Business has been disclosed or authorized to be disclosed to any
third party, other than pursuant to a non-disclosure agreement or similar
instrument and, to the Knowledge of Seller, there has been no breach by any
third party of the same. Each member of the Company Group has taken reasonable
precautions to protect the secrecy, confidentiality and value of its trade
secrets and confidential know-how.

(e) Section 3.17(e) of the Disclosure Schedule sets forth a complete and
accurate list of general descriptions of Owned Software that is material to the
Business. To the Knowledge of Seller, none of the source code of such Owned
Software has been published, disclosed or put into escrow by such Person for any
reason. Except for source code provided to employees or third-party developers
to make modifications or derivative works thereof solely for the benefit of any
such member of the Company Group, no licenses or rights have been granted to any
Person to distribute, or to otherwise use or create derivative works of, the
source code of any such Owned Software. No Open Source Software is used in,
incorporated into, integrated or bundled with any such Owned Software in a
manner that would require that source code for any material portion of such
Owned Software be disclosed or distributed under terms that require general
disclosure of such source code. The Business Systems (i) are in reasonable
working order, operate as necessary for the operation of the Business and meet
current capacity of the Business; (ii) have reasonable security, backups,
disaster recovery arrangements, and hardware and software support and
maintenance to reduce the risk of material error, breakdown, failure, data loss
or security breach occurring; (iii) use reasonable anti-virus protections and,
to the Knowledge of Seller, do not contain Trojan horses, spyware, adware,
malware, or other malicious code; and (iv) have not suffered any material error,
breakdown, failure, or security breach in the last twelve (12) months that has
caused disruption or damage to the Business or was reportable to any
Governmental Entity or Person.

(f) Each member of the Company Group and the conduct of the Business are in
compliance with, and have been in compliance with, all Data Security
Requirements and, except as set forth in Section 3.8(f) of the Disclosure
Schedule, there have not been any actual or alleged incidents of data security
breaches, unauthorized access or use of any of the Business Systems, or
unauthorized acquisition, destruction, damage, disclosure, loss, corruption,
alteration, or use of any Business Data. The transactions contemplated by this
Agreement will not result in any Liabilities in connection with any Data
Security Requirements.

SECTION 3.18. Accounts Receivable.  All accounts receivable of the Business as
of March 30, 2017 represent valid and enforceable obligations arising from bona
fide transactions in the Ordinary Course of Business and are not subject to any
defenses, claims, or rights of setoff. Section 3.18 of the Disclosure Schedule
sets forth a complete and accurate list of all of the accounts receivable of the
Business as of the date hereof, along with a range of days elapsed since the
original invoice.

 

SECTION 3.19. Customers and Material Suppliers.

 

(a) Section 3.19(a) of the Disclosure Schedule sets forth a complete and
accurate list of the customers of the Business during calendar year 2016 (the
“Customers”), and the amount of sales to each Customer during such period.



18

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

(b) Section 3.19(b) of the Disclosure Schedule sets forth a complete and
accurate list of each of the suppliers of the Business from which the Company
Group or a Related Entity has made total purchases in excess of $75,000 during
calendar year 2016 (the “Material Suppliers”), and the amount of purchases from
each Material Supplier during such period.

(c) Since January 1, 2016 (i) no Customer or Material Supplier has terminated or
suspended, or to the Knowledge of Seller, has threatened to terminate or suspend
its business with the Business and (ii) no Customer or Material Supplier has
cancelled or otherwise terminated any Contract with respect to the Business.

SECTION 3.20. Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission or expense reimbursement in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of any member of the Company Group or any of
their respective Affiliates.

 

SECTION 3.21. Transactions with Affiliates.  Except for the Transaction
Documents or pursuant to an agreement between a member of the Company Group and
Seller or an Affiliate of Seller that is disclosed in Section 3.15 of the
Disclosure Schedule, as of the Closing, there are no Contracts, agreements,
arrangements or business relationships between or among Seller or any Affiliate
of Seller and any member of the Company Group in respect of the Business.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows as of the date hereof:

SECTION 4.1. Organization and Qualification.

 

(a) Buyer is a corporation duly organized and validly existing under the Laws of
the jurisdiction of its incorporation and has all requisite corporate power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, except where the
failure to be duly organized an existing or to have such power and authority
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the ability of Buyer to consummate the transactions
contemplated hereby.

(b) Buyer is duly qualified or licensed and in good standing to do business in
each jurisdiction in which the property owned, leased or operated by it or the
nature of the business conducted by it makes such qualification or licensing
necessary, except where the failure to be duly licensed or in good standing
would not have individually or in the aggregate a material adverse effect on the
ability of Buyer to consummate the transactions contemplated hereby.

SECTION 4.2. Authority Relative to the Transaction Documents.  Buyer has all
requisite corporate power and authority to enter into the Transaction Documents
to which it is a party, to perform its obligations thereunder and to consummate
the transactions contemplated by the Transaction Documents to which it is a
party. The execution, delivery and performance of each Transaction Document to
which Buyer is a party, and the consummation of the transactions contemplated
thereby by Buyer have been duly and validly authorized by all requisite
corporate action of Buyer, and no other action on the part of Buyer is necessary
to authorize the execution, delivery or performance of the Transaction Documents
by it. Each of the Transaction Documents to which Buyer is a party has been duly
executed and delivered by Buyer, and constitutes the valid and legally binding
obligation of Buyer enforceable against Buyer in accordance with its respective
terms, except to the extent that enforceability thereof may be limited by
bankruptcy,

19

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

insolvency, reorganization and other similar applicable Laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

SECTION 4.3. Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission or expense reimbursement in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Buyer or any of its Affiliates.

 

SECTION 4.4. Consents and Approvals; No Violations.

 

(a) Except for filings, permits, authorizations, consents and approvals as may
be required under, and other applicable requirements of, the HSR Act (if
applicable), and as otherwise set forth in Section 3.7(a) of the Disclosure
Schedule, no filing with or notice to, and no permit, authorization, consent or
approval of, a Governmental Entity is necessary for the execution, delivery and
performance by Buyer of this Agreement or the other Transaction Documents to
which it is a party or the consummation of the transactions contemplated hereby
or thereby.

(b) Neither the execution, delivery and performance by Buyer of this Agreement
or any other Transaction Document to which it is a party, nor the consummation
of the transactions contemplated hereby or thereby, will (i) conflict with or
result in a violation of any provision of the Governing Documents of Buyer;
(ii) result in a material violation or material breach of, or constitute (with
or without due notice or lapse of time or both) a material default (or give rise
to any right of termination, amendment, cancellation or acceleration of any
obligation or the loss of any material benefit under, or the creation of any
Lien) under, any of the terms, conditions or provisions of a Contract, license
or permit to which Buyer is a party or by which it is bound or affected; or
(iii) violate in any material respect any Law applicable to Buyer or its
properties or assets.

SECTION 4.5. Litigation.  There is no Legal Proceeding pending or, to the
Knowledge of Buyer, threatened in writing, against Buyer with respect to the
validity of this Agreement or any of the Transaction Documents to which it is a
party, or of any action taken or to be taken by Buyer in connection with the
Transaction Documents or the transactions contemplated thereby.

 

SECTION 4.6. Investment Intent.  Buyer is acquiring the Shares as an investment
for its own account for the purpose of investment and not with a view to the
resale or distribution thereof except pursuant to an effective registration
under the Securities Act and applicable state securities Laws, or pursuant to an
available exemption from such registration requirement.

 

SECTION 4.7. No Other Representations and Warranties.  Buyer acknowledges and
agrees that, except for the representations and warranties made by the Company
and Seller in ‎Article III and in the other Transaction Documents, neither the
Company, Seller nor any other Person makes any express or implied representation
or warranty with respect to the Company Group or their respective businesses,
assets, operations, liabilities, condition (financial or otherwise) or
prospects, and the Company and Seller hereby disclaim any such other
representations or warranties. In particular, without limiting the foregoing,
Buyer acknowledges and agrees that except for the representations and warranties
made by the Company and Seller in ‎Article III and in the other Transaction
Documents, neither the Company, Seller nor any other Person makes or has made
any representation or warranty to Buyer or any of its Representatives, with
respect to (a) any financial projection, forecast, estimate, budget or
prospective information relating to the Company Group or their respective
businesses or operations or (b) any oral or written information furnished or
made available to Buyer or any of its Representatives in the course of their due
diligence investigation of the Company Group, the Business, the negotiation of
this Agreement or the consummation the

20

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

transactions contemplated hereby, including the accuracy, completeness or
currency thereof, and neither the Company, Seller nor any other Person shall
have any Liability to Buyer or any other Person in respect of such information,
including any subsequent use of such information, except in the case of
fraudulent misrepresentation in the making of any representation or warranty
hereunder.

 

 

Article V
CERTAIN COVENANTS AND AGREEMENTS

SECTION 5.1. Access and Information.  From and after Closing until the date that
is six (6) years after the Closing Date, Buyer shall retain, or cause the
Company and Connextions HCI to retain, the books and records existing and in
possession of the Company and Connextions HCI on the Closing Date and shall,
subject to reasonable confidentiality and privilege restrictions, make such
books and records (or copies thereof) and reasonably appropriate personnel
available, during regular business hours, to Seller and its Representatives to
the extent reasonably required by Seller in connection with any audit,
investigation or Legal Proceeding; provided that Seller agrees to reimburse
Buyer promptly for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with such request. In advance of any such
inspection, Seller shall provide written notice to Buyer, stating the desired
time and date of such requested review, the books and records to be made
available for review and the purpose of such review.

 

SECTION 5.2. Tax Matters.

 

(a) Pre-Closing Period Tax Returns. Seller shall prepare or cause to be prepared
all Tax Returns that relate solely to the Company Group for all Pre-Closing
Periods (such Tax Returns, “Pre-Closing Period Tax Returns”). Except as
otherwise required by applicable Law, Seller shall prepare such Pre-Closing
Period Tax Returns in a manner consistent with past custom and practice. Seller
shall permit Buyer to review and comment on each Pre-Closing Period Tax Return
(including all supporting work papers to the extent related solely to the
Business) at least fifteen (15) days prior to the due date (including
extensions) for filing such Pre-Closing Period Tax Return and shall consider in
good faith any comments provided by Buyer. Seller shall deliver the Pre-Closing
Period Tax Returns to Buyer no later than ten (10) days prior to the due date
(including extensions) for filing such Pre-Closing Period Tax Returns. Subject
to Seller’s timely delivery of such Pre-Closing Period Tax Returns pursuant to
the preceding sentence, Buyer shall execute and file or cause to be executed and
filed all such Pre-Closing Period Tax Returns on or prior to the due date
(including extensions) for filing such Pre-Closing Period Tax Returns. Seller
shall remit to Buyer, at least five (5) days before the due date (including
extensions) of the applicable Pre-Closing Period Tax Return, an amount equal to
the amount of Taxes shown as due and payable on such Pre-Closing Period Tax
Return, and Buyer shall timely pay such amount to the appropriate Tax authority.
All deductions for Transaction Expenses, compensatory amounts and similar
amounts paid or payable by the Company Group as a result of or in connection
with the consummation of the transactions contemplated hereby shall be allocated
to and claimed in the taxable year (or portion thereof) ending on the Closing
Date to the extent permitted by applicable Law.

(b) Consolidated Income Tax Returns. Seller shall include the income of each
member of the Company Group (including any deferred items triggered into income
by Treasury Regulations Section 1.1502-13 and any excess loss account taken into
income under Treasury Regulations Section 1.1502-19) on Seller’s consolidated
federal income Tax Returns for all periods (or portions thereof) through the
Closing Date and pay any federal income Taxes attributable to such income.

(c) Straddle Tax Returns. Buyer shall prepare or cause to be prepared all Tax
Returns that relate solely to the Company and/or Connextions HCI for any taxable
periods which begin before and

21

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

end after the Closing Date (“Straddle Periods”) (such Tax Returns, “Straddle
Period Tax Returns”). In any instance a Straddle Period Tax Return is required,
Seller will provide Buyer with reasonably requested financial and other
information required to properly calculate and report Tax for the Pre-Closing
Tax Period at least fifteen (15) days prior to the due date (including
extensions). Except as otherwise required by applicable Law, Buyer shall prepare
such Straddle Period Tax Returns in a manner consistent with past custom and
practice. Buyer shall permit Seller to review and comment on each Straddle
Period Tax Return at least fifteen (15) days prior to the due date (including
extensions) for filing such Straddle Period Tax Return and shall consider in
good faith any comments provided by Seller. Buyer shall execute and file or
cause to be executed and filed all such completed Straddle Period Tax Returns on
or prior to the due date (including extensions) for filing such Straddle Period
Tax Returns, and shall timely pay all Taxes due as reflected on such Straddle
Period Tax Returns. Seller shall remit to Buyer, at least five (5) days before
the due date (including extensions)  of the applicable Straddle Period Tax
Return, an amount equal to the amount of Taxes shown as due and payable on such
Straddle Period Tax Return to the extent such Taxes are allocable to the portion
of such Straddle Period ending on the Closing Date pursuant to Section 5.2(d).

(d) Apportionment of Straddle Period Taxes. In the case of any Straddle Period,
(i) Taxes imposed on a periodic basis shall be apportioned between the portion
of such Straddle Period ending on and including the Closing Date and the portion
of such Straddle Period beginning after the Closing Date on a daily pro-rata
basis, and (ii) all other Taxes shall be apportioned between the portion of such
Straddle Period ending on and including the Closing Date and the portion of such
Straddle Period beginning after the Closing Date on a closing of the books
basis.

(e) Post-Closing Actions. Except as otherwise required by applicable Law, Buyer
shall not without the prior written consent of Seller (i) file, or allow to be
filed, any amended Tax Return of the Company or Connextions HCI for a
Pre-Closing Period or a Straddle Period, (ii) apply to any Tax authority for any
binding or non-binding opinion, ruling, or other determination with respect to
the Company or Connextions HCI in relation to any act, matter, or transaction
that relates to any Pre-Closing Period, (iii) make or change any Tax election
with respect to the Company or Connextions HCI for a Pre-Closing Period or the
portion of a Straddle Period ending on the Closing Date (including any election
under Section 336(e) or Section 338 of the Code, or under any analogous or
similar rules in any relevant Tax jurisdiction), or (iv) take any action or
enter into any transaction that would result in an increase in the Tax liability
of the Company or Connextions HCI with respect to any Pre-Closing Period or the
portion of such Straddle Period ending on the Closing Date. Buyer shall be
permitted to waive any carry-back for federal, state, local or non-U.S. Tax
purposes of any net operating losses, capital losses, Tax credits or similar
items arising in a Taxable period beginning after the Closing Date to any
Pre-Closing Period, or portion thereof, of the Company or Connextions HCI. To
the fullest extent permitted by Law, Buyer agrees not to carry-back any losses
of the Company or Connextions HCI to any Pre-Closing Periods of the Company or
Connextions HCI, including by making or causing to be made an election under
Treasury Regulations Section 1.1502-21(b)(3)(ii)(B). If necessary in order to
prevent the reduction of U.S. federal income Tax asset basis or other U.S.
federal income Tax attributes of the Company or Connextions HCI, Seller will
file or cause to be filed a “Section 1.1502-36 Statement” (as defined in
Treasury Regulations Section 1.1502-36(e)(5)) with the timely filed U.S. federal
consolidated income Tax Return for the consolidated group of which Seller is a
member for the consolidated tax return year that includes the Closing Date
making an election to reduce the tax basis, pursuant to Treasury Regulations
Section 1.1502-36(d)(6)(i)(A), in shares of the Company immediately before the
transfer to Buyer (the “Section 1.1502-36 Election”). To the extent permitted by
Law, and provided it is consistent with the election described above, Seller
will make or cause to be made similar elections for purposes of the alternative
minimum tax imposed under the Code. Seller further agrees to take all other such
actions as may be required to give effect to such Section 1.1502-36 Election.
Seller will deliver or cause any of its Affiliates to deliver a copy of the
Section 1.1502-36 Statement to Buyer as soon as practicable following the filing
of Seller’s U.S. federal consolidated Tax Return for the consolidated tax return
year that includes the Closing Date. The Section 1.1502-36 Statement will
include all of the

22

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

requirements as set forth in Treasury Regulations Section 1.1502-36(e)(5)(viii)
and Seller and any of its Affiliates shall not take any action which could
reasonably be expected to result in a revocation of the Section 1.1502-36
Election.

(f) Cooperation. Seller and Buyer shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the preparation and
filing of Tax Returns (including pursuant to this Section ‎5.2) and any Tax
Proceeding (as defined below). Such cooperation may include signing Tax Returns,
claims or other documents necessary to settle any Tax Proceeding, providing
notice of any statutory audit and information regarding any significant
statutory audit adjustments which may affect the Tax Returns of the Company or
Connextions HCI, the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any Tax
Return (including, without limitation, the provision by Seller of Tax work
papers related to deferred Tax assets and liabilities for 2015 through the
Closing Date but not including copies of any Tax Returns) or Tax Proceeding or
other proceeding described in this Section 5.2(f) and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereby.

(g) Tax Proceedings. 

(i) After the Closing Date, Buyer shall notify Seller in writing within fifteen
(15) days of the receipt of any proposed assessment or the commencement of any
Tax audit or administrative or judicial proceeding or of any demand or claim
that relates solely to the Taxes of the Company or Connextions HCI (“Tax
Proceeding”) for any Pre-Closing Period or Straddle Period. Such notice shall
contain factual information describing any Tax Proceeding in reasonable detail
and shall include copies of any notice or other document received from any Tax
authority in respect of any such asserted Tax Proceeding. Thereafter, Buyer
shall deliver to Seller, as promptly as possible but in no event later than
fifteen (15) days after Buyer’s receipt thereof, copies of all relevant notices
and documents and any attachments thereto (including court papers) received by
Buyer in respect of such Tax Proceeding.

(ii) In the case of any Tax Proceeding relating to any Pre-Closing Period,
Seller shall have the right, at Seller’s expense, to control the conduct of such
Tax Proceeding; provided, that Buyer shall have the right, at Buyer’s expense,
to participate in such Tax Proceeding, and Seller shall not settle such Tax
Proceeding without the written consent of Buyer, which such consent shall not be
unreasonably withheld, delayed or conditioned.

(iii) In the case of any Tax Proceeding relating to any Straddle Period, Buyer
shall have the right, at Buyer’s expense, to control the conduct of such Tax
Proceeding; provided, that Seller shall have the right, at Seller’s expense, to
participate in such Tax Proceeding, and Buyer shall not settle such Tax
Proceeding without the consent of Seller, which such consent shall not be
unreasonably withheld, delayed or conditioned.

(h) Transfer Taxes.  Any sales, use, real estate transfer, stock transfer,
stamp, value added or similar transfer Tax (“Transfer Taxes”) payable in
connection with (i) the Contribution shall be borne solely by Seller and (ii)
the transactions contemplated by this Agreement (other than the Contribution)
shall be borne 50% by Buyer, on the one hand, and 50% by Seller, on the other
hand. Buyer and Seller shall cooperate in preparing, executing and filing all
necessary Tax Returns and other documentation with respect to such Transfer
Taxes.

(i) Tax Refunds.  The amount of any refunds, credits or offsets of Taxes of the
Company or Connextions HCI for any Pre-Closing Period shall be for the account
of Seller. The amount of any refund, credit or offset of Taxes of the Company or
Connextions HCI for any Straddle Period shall be

23

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

equitably apportioned between Seller and Buyer in accordance with the principles
set forth in Section ‎5.2(d). Buyer shall promptly pay or cause to be paid to
Seller any such refund and the dollar value of any such credit or benefit. If
Seller determines that the Company or Connextions HCI is entitled to file or
make a claim for a refund or credit or an amended Tax Return providing for a
refund or credit with respect to a Pre-Closing Period, Seller shall be entitled
to file or make such claim or amended Tax Return (solely at Seller’s expense) on
behalf of the Company or Connextions HCI, as applicable, and shall control the
prosecution of such claim. Buyer shall cooperate with any reasonable request by
Seller relating to filing or making such claim or amended Tax Return or
prosecuting such claim, provided that any such costs relating to such claim or
such Tax Return, as the case may be, shall be borne solely by Seller.

(j) Limitations on Indemnity.  Notwithstanding anything to the contrary
contained in this Agreement or otherwise, the Buyer Indemnified Parties shall
not be entitled to be indemnified or held harmless under this Agreement
(including pursuant to a claim for breach of representation or warranty) for,
and Seller shall not be responsible for (i) (A) any Taxes that are paid prior to
the Closing (including through estimated Tax payments or other prepayments of
Tax), (B) any Taxes (or Damages relating to Taxes) incurred in respect of any
taxable year, or portion thereof, that begins after the Closing Date, (C) any
Taxes (or Damages relating to Taxes) incurred in respect of a Straddle Period
that are not allocable to the portion of such Straddle Period ending on the
Closing Date pursuant to Section 5.2(c), (D) any Taxes (or Damages relating to
Taxes) which are Transfer Taxes for which Buyer is responsible pursuant to
Section 5.2(h) or (ii) any Taxes (or Damages relating to Taxes) attributable or
relating to transactions outside the Ordinary Course of Business that occur on
the Closing Date after the Closing, or (iii) any Taxes (or Damages relating to
Taxes) relating to the availability of or limitations on, or reductions in or
changes to, any Tax attributes (including, without limitation, net operating or
capital losses, credit carryovers, Tax basis and depreciation or amortization
periods).

SECTION 5.3. Additional Efforts.  Subject to the terms and conditions of this
Agreement, each party hereto will use commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable Laws promptly to consummate the
transactions contemplated by this Agreement. Following the Closing, as and when
requested by any party hereto and at such requesting party’s expense, any other
party shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
actions as the requesting party may reasonably deem necessary or desirable to
evidence and effectuate the transactions contemplated by this Agreement.

 

SECTION 5.4. Public Announcements.  Buyer and Seller agree that no press release
or other announcement disclosing the existence of this Agreement or the matters
contemplated hereby may be issued by any party, directly or indirectly, without
the prior consent of the other party hereto. Notwithstanding the foregoing,
nothing contained herein will (i) limit any party or its Affiliates from issuing
any press release or making any other announcement that such party or its
Affiliates is required by applicable Law or the requirements of any national
securities exchange to issue, make or release, as reasonably determined by the
disclosing party, or (ii) limit Buyer or its Affiliates (including, without
limitation, Buyer Parent) from making any disclosures that they deem necessary
or advisable to be made in filings with the SEC; provided that in each case
under clause (i) and (ii), the party required to make the release or disclosure
will allow the other party reasonable time to comment on such release or
disclosure in advance of such issuance and will consider any such comments in
good faith.

 

SECTION 5.5. Employees; Company Employee Benefits.

 

(a) No later than May 15, 2017, Buyer shall cause the Company to offer
employment to all Company Employees who are then employed by the Current
Employers and are not Group B Employees in accordance with the terms of the
Employment Leasing and Transition Agreement. Each

24

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

Company Employee who is not a Group B Employee and who accepts an offer of
employment from the Company and who commences employment with the Company in
accordance with the terms of the Employment Leasing and Transition Agreement
shall become a Transferred Employee. As of each Transferred Employee’s
Employment Transition Date (except as otherwise provided under the terms of the
applicable Benefit Plan), the Transferred Employee shall cease to participate in
and accrue benefits under each Benefit Plan, and the Company will provide
compensation and employee benefits to each such Transferred Employee in
accordance with the terms of the Employment Leasing and Transition Agreement.

(b) The provisions contained in this Section 5.5 are included for the sole
benefit of the parties hereto and nothing in this Section 5.5, whether express
or implied, shall (i) create any third-party beneficiary or other rights in any
other Person, including any current or former employees, any participant in any
Benefit Plan, or any dependent or beneficiary thereof, (ii) be construed as an
amendment, waiver or creation of or limitation on the ability to terminate any
Benefit Plans or benefit plan or agreement of Buyer or (iii) limit the ability
of Buyer or the Company to terminate the employment of any Company Employee at
any time. Except as otherwise provided in the Employment Leasing and Transition
Agreement, nothing in this Agreement shall diminish the Current Employers’ or
the Company’s rights to change or terminate its policies regarding salaries,
benefits, and other employment matters at any time or from time to time.

(c) Nothing contained in this Agreement shall constitute or be deemed to be an
amendment to any Benefit Plan or any other compensation or benefit plan, program
or arrangement.

SECTION 5.6. Names and Trademarks of Seller; Signage.  Subject to the last
sentence of this Section 5.6, within ninety (90) days from the Closing Date,
Buyer shall take all action necessary to change the name of each member of the
Company Group to remove all references to “OPTUM” and to remove all references
to “OPTUM” in conducting the Business. Buyer shall not, and shall ensure that
its Representatives and the members of the Company Group after Closing do not,
represent itself or themselves as Seller or an Affiliate of Seller or as
Representatives of Seller or an Affiliate of Seller. The prohibitions in this
Section ‎5.6 shall expressly apply, without limitation, to the use of any
company name, website, stationery, invoices, packaging and identifying signs
bearing name or trademarks of Seller or any Affiliate of Seller, except as
permitted under the Transition Services Agreement. Seller will remove external
building signage bearing the “Optum” name from each of the Leased Real Property
locations.

 

SECTION 5.7. Straddle Contracts.

 

(a) Buyer and Seller acknowledge and agree that certain Contracts that are
utilized by Seller and its Affiliates (the “Seller Entities”) are also utilized
by the Company Group (such Contracts, together with all statements of work,
exhibits, schedules, and other attachments thereto, the “Straddle Contracts”).
With respect to the Straddle Contracts, Seller and Buyer hereby agree that:

(i) Until the replacement contract described below with respect to each such
Straddle Contract is obtained (such period for each Straddle Contract, the
“Straddle Contract Period”), Seller and the Buyer shall, and shall cause their
respective Affiliates (which, in the case of the Buyer, shall include the
Company Group) to, use commercially reasonable efforts to (A) replace each
Straddle Contract with two new Contracts, one for the applicable Seller Entity
that relates solely to the Seller Entities’ retained businesses governed by such
Straddle Contract (the “Seller Business”) and one for the Company Group that
relates solely to the Business governed by such Straddle Contract on materially
similar terms and conditions as pertained to each of Seller and the Company
Group under the Straddle Contract as of the date hereof, and (B) terminate the
rights and obligations of the Company Group or Seller, as applicable, with
respect to the portion of the Straddle Contract that was assigned in part and
applicable to the other party’s business. If the applicable counterparty
declines to enter into replacement contracts as provided for in this Section

25

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

5.7, Seller and the applicable Seller Entity, on the one hand, and Buyer and the
Company Group, on the other hand, shall work together in good faith during the
remaining term of the Straddle Contract to seek a solution so that the
respective parties will have the benefits, rights and obligations they were
intended to have under this Agreement.

(ii) With respect to any Straddle Contract, during the Straddle Contract
Period: (A) the Company Group and Seller shall, and shall cause their Affiliates
to, enter into such alternative arrangements during the Straddle Contract Period
as the Company and/or Seller may reasonably request (to the maximum extent
permitted by Law and the applicable Straddle Contract) including: (1) Seller
acting as the Company Group’s agent, as may be directed by the Company, in order
to obtain for the Company Group thereunder the benefits and burdens thereunder
in respect of the Business, and (2) Seller cooperating with the Company Group in
any other reasonable arrangement designed to provide the benefits and burdens in
respect of the Business to the Company Group, including any subcontract,
delegation or similar arrangement; (B) the Company Group shall perform or cause
to be performed all obligations owing to any counterparty under each such
Straddle Contract in respect of the Business; and (C) Seller shall, and shall
cause the Seller Entities to perform, or cause to be performed, all obligations
owing to any counterparty under each such Straddle Contract with respect to the
Seller Business.

(d) No benefits of the Straddle Contracts with respect to the Seller Business
shall accrue to Company Group or Buyer, and Buyer, on behalf of Company Group,
hereby assigns to the Seller Entities all of the benefits accruing under the
Straddle Contracts with respect to the Seller Business, including all
Intellectual Property Rights.

(e) Seller hereby acknowledges and agrees, on behalf of itself and the Seller
Entities, and Buyer hereby acknowledges and agrees, on behalf of itself and the
Company Group, that from and after the Closing, Seller and the Seller Entities
or Buyer and the Company Group, as applicable, are not permitted to and shall
not, without the prior consent of Buyer or Seller, respectively: (i) for Seller
and the Seller Entities, use or exercise any right (including the purchase or
consumption of any good, product, right or service) under a Straddle Contract,
unless such use or exercise exclusively relates to the Seller Business; (ii) for
Buyer and Company Group, use or exercise any right (including the purchase or
consumption of any good, product, right or service) under a Straddle Contract,
unless such use or exercise exclusively relates to the Company Group Business;
(iii) for Seller and the Seller Entities, take any action under a Straddle
Contract that creates or continues any Liability of or on the part of the
Company Group, Buyer or their Affiliates; or (iv) for Buyer and the Company
Group, take any action under a Straddle Contract that creates or continues any
Liability of or on the part of Seller, the Seller Entities or their Affiliates.
Seller hereby acknowledges and agrees that Seller and the Seller Entities are
liable for, and will bear, and will fully indemnify the Buyer and its Affiliates
from any and all Liabilities arising under or related to the Straddle Contracts
to the extent relating to the Seller Business or the conduct or operation of the
Business prior to the Closing or to the extent caused by any act or omission of
Seller, the Seller Entities, their Affiliates, or any of their subcontractors or
Representatives. Except as may be otherwise set out in this Agreement, Buyer
hereby acknowledges and agrees that Buyer and the Company Group are liable for,
and will bear, and will fully indemnify Seller and its Affiliates from any and
all Liabilities arising under or related to the Straddle Contracts to the extent
relating to the conduct or operation of the Business following the Closing or to
the extent caused by any act or omission of Buyer, the Company Group, their
Affiliates, or any of their subcontractors or Representatives.

(f) All proprietary or non-public information relating to the Seller Business
portion of the Straddle Contracts, including the Seller Entities’ performance of
the Seller Business obligations thereunder, shall be deemed confidential and
subject to Section 7.13. All proprietary or non-public information relating to
the Company Group Business portion of the Straddle Contracts, including the

26

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

Company Group’s performance of the Company Group Business obligations
thereunder, shall be deemed confidential and subject to Section 7.13. For the
avoidance of doubt, the foregoing provisions of this Section 5.7(e) shall not be
deemed to prevent any party’s or its Affiliates’ ability to perform its
obligations pursuant to such Straddle Contract in accordance with this Section
5.7.

(g) Seller and the Seller Entities, on the one hand, and Buyer and the Company,
on the other hand, will cooperate with each other and work in good faith with
respect to the Straddle Contracts so as not to harm the other party’s
relationship with the counterparties to the Straddle Contracts.

(a) Seller and Buyer acknowledge and agree that they are not, by virtue of the
relationship under this Section 5.7: (i) creating a joint venture or similar
venture between Buyer, the Company Group or their respective Affiliates, on the
one hand, and Seller or the Seller Entities or their respective Affiliates, on
the other hand; (ii) authorized to act as the other party’s agent or otherwise
bind the other party or its Affiliates with respect to any Straddle Contracts,
other than as otherwise agreed by the parties under this Section 5.7; or (iii)
being granted any ownership, license or other rights in the Intellectual
Property of the other party or its Affiliates that is used or developed in the
performance of, or licensed or assigned by the third party customer with respect
to the Seller Business or Business portion, as applicable, of the Straddle
Contracts.

SECTION 1.8. Restrictive Covenants.

 

(a) Non-Competition. In consideration of the completion of the transactions
contemplated by this Agreement, Seller agrees that, for a period of four (4)
years from and after the Closing Date (the “Restricted Period”), Seller shall
not, and shall cause each of its Subsidiaries not to, directly or indirectly,
engage or invest in, own, manage, operate, finance, control, be employed by,
render services or advice or other aid to, or be connected or associated with in
any capacity, including without limitation as a partner, shareholder, manager,
agent, consultant, advisor, developer or trustee, any Person or enterprise that
engages in any Restricted Activity anywhere in the United States or any of its
territories (it being understood by the parties hereto that such business is not
limited to any particular region of the United States or any of its territories
and that such business may be engaged in effectively from any location in the
United States or any of its territories); provided,  however, that none of the
following will be considered a violation, in whole or in part, of this
Agreement:

(i) providing any services to the customers listed in Schedule 1.1(b) other than
the services included in the Restricted Activity;

(ii) providing any services to any customers not listed in Schedule 1.1(b); or

(iii) the acquisition of another entity (whether through the acquisition of the
equity securities of such entity or the operating assets of such entity (an
“Acquired Business”)) that engages in the Restricted Activity as long as the
Restricted Activity is not the primary activity of such Acquired Business.

(a) Non-Solicitation. In consideration of the completion of the transactions
contemplated by this Agreement, Seller agrees that, during (i) the Restricted
Period with respect to the Key Employees and (ii) the twelve (12) months
following the Closing Date with respect to all other Company Employees, without
the prior written consent of Buyer, Seller shall not, and shall cause each of
its Subsidiaries not to, directly or indirectly or by assisting others, contact,
approach, induce or solicit, or attempt to induce or solicit, hire, offer
employment to, or otherwise engage as an employee or independent contractor, any
of such Company Employees; provided,  however, that this Section 5.8(b) shall
not prohibit Seller or any of its Affiliates or Representatives from (i)
interviewing or hiring any Company Employee

27

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

who responds, without specific inducement by Seller or any of its Subsidiaries,
to a general solicitation made by Seller or any of its Subsidiaries in any trade
publication, newspaper, or online posting or through any search firm not
targeted specifically at such Company Employee, or (ii) interviewing or hiring
any Company Employee who has not been employed by Buyer, the Company or any of
their respective Subsidiaries for a period of at least six (6) months prior
thereto.

(b) Seller acknowledges and agrees that: (i) the duration, scope and geographic
area of the covenants contained in this Section 5.8 are fair, reasonable and
necessary in order to protect the goodwill and legitimate business interests of
the Company and Buyer and to prevent any unfair advantage conferred upon Seller;
and (ii) that adequate consideration has been received by Seller for such
obligations and Buyer would not have entered into this Agreement or made the
payments to Seller hereunder unless Seller agreed to be subject to all of the
restrictions set forth in this Section 5.8. If, however, any of the covenants
set forth in this Section 5.8 are held to be invalid or unenforceable, the
remainder of such covenants shall not thereby be affected and shall be given
full effect, without regard to the invalid portions. If it is determined by a
court of competent jurisdiction that any of the restrictive covenants, or any
part thereof, are unenforceable because of the duration of such provision, the
geographical area covered thereby, or any other determination of
unreasonableness of the provision, the court making such determination shall
have the power to reduce the duration, area or scope of such provision and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.

(c) Seller acknowledges that a breach by Seller of any of the covenants set
forth in Section 5.8(a) or Section 5.8(b) of this Agreement may not be
reasonably or adequately compensated in damages in an action at law, and that
Buyer will be entitled to seek, among other remedies, injunctive relief, which
may include, but will not be limited to: (i) restraining Seller from engaging in
any action that would constitute or cause a breach or violation of this Section
5.8, (ii) obtaining specific performance to compel Seller to perform its
obligations and covenants hereunder, or (iii) obtaining damages available either
at law or in equity.

Article VI
Indemnification

SECTION 6.1. Survival. The representations and warranties contained in ‎Article
III and ‎Article IV hereof, and the indemnification obligations of the parties
with respect thereto, shall survive the Closing for a period of twenty-four
(24) months following the Closing, subject to the terms and conditions of this
Article VI. Notwithstanding the preceding sentence, the representations and
warranties in Section ‎3.1 (Organization and Qualification), Section ‎3.2
(Capitalization; Subsidiaries), Section ‎3.3 (Title to the Shares), Section ‎3.4
(Authority Relative to the Transaction Documents), Section 3.13 (Environmental
Matters), Section 3.14 (Taxes), and Section 3.20 (Brokers) (such representations
and warranties by the Company and Seller, collectively, the “Fundamental Seller
Representations and Warranties”), Section ‎4.1 (Organization and Qualification),
Section ‎4.2 (Authority Relative to the Transaction Documents), and Section ‎4.3
(Brokers) (such representations and warranties by Buyer, collectively, the
“Fundamental Buyer Representations and Warranties”) shall survive the Closing
until ninety (90) days after the expiration of the applicable statute of
limitations. The indemnification obligation of Seller in Section 6.2(e) shall
survive the Closing for a period of six (6) years following the Closing. The
covenants contained in this Agreement, and the indemnification obligations of
the parties with respect thereto, shall survive the Closing to the extent
provided in their respective terms.

 

SECTION 6.2. Seller’s Indemnification Obligations.  Subject to the terms and
conditions of this Article VI, Seller shall indemnify and hold harmless Buyer,
its Affiliates (including the Company and Connextions HCI) and each of their
respective officers, directors, employees, and agents (collectively, the “Buyer
Indemnified Parties” and each a “Buyer Indemnified Party”), and shall reimburse
the Buyer

28

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

Indemnified Parties, for any Damages, whether in respect of third party claims,
claims between the parties hereto, or otherwise directly or indirectly relating
to, as a result of, arising out of, or by virtue of:

 

(a) any inaccuracy in or breach of any representation and warranty made by the
Company or Seller to Buyer herein (other than Fundamental Seller Representations
and Warranties);

(b) any inaccuracy in or breach of any Fundamental Seller Representations and
Warranties;

(c) any breach by the Company or Seller of, or failure by the Company or Seller
to comply with, any covenant or obligation under this Agreement to be performed
by Seller;

(d) (i) any Taxes of Seller for any taxable period, (ii) any Taxes for
Pre-Closing Periods and the portion of any Straddle Period ending on and
including the Closing Date owed by or payable with respect to any member of the
Company Group, (iii) any Transfer Taxes for which Seller is liable pursuant to
Section 5.2(h) of this Agreement, and (iv) any Taxes arising by reason of any
member of the Company Group being a member of any “affiliated group” (within the
meaning of Section 1504(a) of the Code) on or prior to the Closing Date,
including pursuant to U.S. Treasury Regulations Section 1.1502-6(a) (or any
predecessor or successor thereof or any analogous or similar provision of state,
local or non-U.S. Law); and

(e) the matters set forth on Schedule 6.2(e).

SECTION 6.3. Limitation on Seller’s Indemnification Obligations.  Seller’s
obligations pursuant to Section ‎6.2 are subject to the following limitations:

 

(a) Other than for Damages resulting from claims brought on the basis of
fraudulent misrepresentation in the making of any representation or warranty in
‎Article III, the Buyer Indemnified Parties shall not be entitled to recover
under Section ‎6.2(a) (i) unless the Damages in respect of any single claim
exceed $10,000 (the “Single Claim Threshold”) or (ii) until the total amount of
Damages which the Buyer Indemnified Parties would recover under Section ‎6.2(a)
exceeds an aggregate amount equal to $250,000 (the “Threshold”), in which case
the Buyer Indemnified Parties shall be entitled to recover the entire amount of
such Damages regardless of the Threshold (provided that no claim for Damages of
less than the Single Claim Threshold will be taken into account in determining
whether the Threshold has been met).

(b) Other than for Damages resulting from claims brought on the basis of
fraudulent misrepresentation in the making of any representation or warranty in
‎Article III,  the aggregate amount of indemnification that the Buyer
Indemnified Parties may receive to satisfy claims under Section 6.2(a) shall be
$10,000,000 (the “Cap”).

(c) Seller shall not be liable for any Damages with respect to the matters set
forth in Section 6.2 unless a claim is timely asserted prior to the expiration
of the survival period specified in Section ‎6.1;  provided,  however, if a
notice of a claim is timely given under this Article VI then such
indemnification obligation shall continue to survive past expiration of such
survival period until such claim has been satisfied or otherwise resolved as
provided in this Article VI.

(d) Other than for Damages resulting from claims brought on the basis of fraud
or intentional misrepresentation, the aggregate liability of Seller pursuant to
Section ‎6.2 shall in no event exceed the amount of the cash proceeds actually
received by Seller under this Agreement.



29

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

(e) For the avoidance of doubt, no Buyer Indemnified Party will assert a claim
for indemnification under Section 6.2(a)  or Section 6.2(b) on the basis of
Section 3.6 (No Undisclosed Liabilities) if such claim would be covered under
any other representation or warranty set forth in Article III but for the effect
of any express exceptions or limitations set forth in such other representation
or warranty, including limitations as to materiality, Knowledge, dollar
thresholds, or duration.

(f) In addition to the foregoing, Seller’s obligations pursuant to Section ‎6.2
shall be further limited by Section ‎5.2(j).

SECTION 6.4. Buyer’s Indemnification Obligations.  Subject to the terms and
conditions of this Article VI, Buyer shall indemnify and hold harmless Seller,
its Affiliates and each of their respective officers, directors, employees, and
agents (collectively, the “Seller Indemnified Parties” and each a “Seller
Indemnified Party”), and shall reimburse the Seller Indemnified Parties, for any
Damages, whether in respect of third party claims, claims between the parties
hereto, or otherwise directly or indirectly relating to, as a result of, arising
out of, or by virtue of:

 

(a) any inaccuracy in or breach of any representation and warranty made by Buyer
to Seller herein (other than Fundamental Buyer Representations and Warranties);

(b) any inaccuracy in or breach of any Fundamental Buyer Representations and
Warranties; and

(c) any breach by Buyer of, or failure by Buyer to comply with, any covenant or
obligation under this Agreement to be performed by Buyer.

SECTION 6.5. Limitation on Buyer’s Indemnification Obligations.  Buyer’s
obligations pursuant to Section 6.4 are subject to the following limitations:

 

(a) Other than for Damages resulting from claims brought on the basis of
fraudulent misrepresentation in the making of any representation or warranty in
‎Article IV, the Seller Indemnified Parties shall not be entitled to recover
under Section ‎6.4(a) until the total amount of Damages which the Seller
Indemnified Parties would recover under Section ‎6.4(a) exceeds an aggregate
amount equal to the Threshold, in which case the Seller Indemnified Parties
shall be entitled to recover such Damages that exceed the Threshold.

(b) Other than for Damages resulting from claims brought on the basis of
fraudulent misrepresentation in the making of any representation or warranty in
‎Article IV, the aggregate amount of indemnification that the Seller Indemnified
Parties may receive to satisfy claims under Section ‎6.4(a) shall be the Cap.

(c) Buyer shall not be liable for any Damages with respect to the matters set
forth in Section 6.4 unless a claim is timely asserted prior to the expiration
of the survival period specified in Section ‎6.1;  provided,  however, if a
notice of a claim is timely given under this Article VI then such
indemnification obligation shall continue to survive past expiration of such
survival period until such claim has been satisfied or otherwise resolved as
provided in this Article VI.

SECTION 6.6. Notice and Procedure.

(a) In the event that any Legal Proceeding is instituted by a third party or any
claim or demand is asserted or threatened against or sought to be collected from
a Person who is seeking indemnity under any provision of this Agreement (the
“Indemnitee”) by a third party, in each case for which the party

30

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

from whom indemnity is sought (the “Indemnitor”) may have liability to any
Indemnitee hereunder (a “Third Party Claim”), such Indemnitee shall notify the
Indemnitor in writing of such Third Party Claim (a “Claim Notice”), in each such
case promptly following such Indemnitee’s receipt of a Third Party Claim;
provided,  however, that the failure to give a timely Claim Notice shall not
affect the rights of an Indemnitee hereunder or otherwise relieve the Indemnitor
of any liability that it may have to any Indemnitee, except and only to the
extent that the Indemnitor demonstrates that the defense of such Third Party
Claim is materially prejudiced by the Indemnitee’s failure to give such notice.
The Indemnitor shall have thirty (30) days after receipt of the Claim Notice
(the “Notice Period”) to notify the Indemnitee that it desires to defend the
Indemnitee against such Third Party Claim.

(b) In the event that the Indemnitor timely notifies the Indemnitee within the
Notice Period that it desires to defend the Indemnitee against a Third Party
Claim, the Indemnitor shall have the right to defend the Indemnitee by
appropriate proceedings and shall have the sole power to direct and control such
defense, with counsel of its choosing and at its own expense, unless the Third
Party Claim seeks as the sole remedy an injunction or other equitable relief
against the Indemnitee or the Indemnitee reasonably concludes, based upon the
advice of counsel, that an actual or potential conflict exists between the
Indemnitee and the Indemnitor in connection with the defense of such Third Party
Claim. If an Indemnitor assumes the defense of a Third Party Claim in accordance
with this Section 6.6, (i) the Indemnitor shall use its commercially reasonable
efforts to defend diligently such Third Party Claim, and (ii) the Indemnitee,
prior to the period in which the Indemnitor assumes the defense of such matter,
may take such reasonable actions to preserve any and all rights with respect to
such matter, without such actions being construed as a waiver of the
Indemnitee’s rights to defense and indemnification pursuant to this Agreement,
but with such actions not being determinative of the amount of any Damages. The
Indemnitor shall not, without the prior written consent of the Indemnitee (which
consent shall not be unreasonably withheld, delayed or conditioned), settle,
compromise or offer to settle or compromise any Third Party Claim that does not
include as a term thereof the giving by the Person(s) asserting such Third Party
Claim to Indemnitee a release from all Liability with respect to such claim or
consent to entry of any judgment. Notwithstanding anything in this Section 6.6
to the contrary, the Indemnitee may participate, through counsel of its choosing
and at its own expense, in the defense of any such Third Party Claim as to which
the Indemnitor has so elected to assume and conduct the defense thereof.

(c) If the Indemnitor (i) does not elect to defend the Indemnitee against a
Third Party Claim, whether by not giving the Indemnitee timely notice of its
desire to so defend or otherwise or (ii) after assuming the defense of a Third
Party Claim, fails to take commercially reasonable steps necessary to defend
diligently such Third Party Claim, the Indemnitee shall have the right (but not
the obligation) to assume such defense and shall have the sole power to direct
and control such defense, with counsel of its choosing, at the expense of the
Indemnitor; it being understood that the Indemnitee’s right to indemnification
for a Third Party Claim shall not be adversely affected by assuming the defense
of such Third Party Claim. The Indemnitee shall not settle a Third Party Claim
without the consent of the Indemnitor, which consent shall not be unreasonably
withheld, delayed or conditioned.

(d) The Indemnitee and the Indemnitor shall cooperate in good faith and render
to each other such assistance as they may reasonably require of each other in
connection with the defense of a Third Party Claim, including by providing
reasonable access to each other’s relevant business records and other documents,
and employees.

(e) The Indemnitee and the Indemnitor shall use commercially reasonable efforts
to avoid production of confidential information (consistent with applicable
Law), and to cause all communications among employees, counsel and others
representing any party to a Third Party Claim to be made so as to preserve any
applicable attorney-client or work-product privileges.



31

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

(f) A claim for indemnification for any matter not involving a Third Party Claim
may be asserted by (i) in the case of any claim under Section 6.2, written
notice by Buyer to Seller, and (ii) in the case of any claim under Section 6.4,
written notice by Seller to Buyer.

SECTION 6.7. Duty to Mitigate. Any Person seeking indemnification under this
Agreement shall take all commercially reasonable steps to mitigate any Damages
incurred by such Person upon and after becoming aware of any event or condition
that would reasonably be expected to give rise to any indemnification rights
hereunder.

 

SECTION 6.8. Calculation of Damages.  

 

(a) For purposes of calculating the amount of Damages to which the Buyer
Indemnified Parties or the Seller Indemnified Parties are entitled under this
Article VI (but not for purposes of determining whether a representation or
warranty has been breached), the terms “material” and “materiality” will be
disregarded.

(b) Any Indemnitee will only be entitled to recover the full amount of Damages
once with respect to any item giving rise to Damages.

(c) The amount of any indemnification obligation under this Agreement shall be
reduced by the amount of any insurance proceeds actually received by the
Indemnitee under any applicable insurance policy with respect thereto, net of
any deductibles or other expenses and any increase in applicable
premiums/retro-premiums related to the recovery of such proceeds; provided,
 however, that the foregoing shall not be deemed to require an Indemnitee to
seek recovery under any applicable insurance policies prior to a claim for
indemnification hereunder. In the event that any Indemnitee actually recovers
any insurance proceeds with respect to any Damages for which such Person has
been indemnified under this Agreement, then a refund equal to the aggregate
amount of the insurance recovery (net of any deductibles or other expenses and
any increase in applicable premiums/retro-premiums related to the recovery of
such proceeds) shall be made promptly to the Indemnitor so as to avoid a
duplication of recovery (but not to exceed the amount for which such Indemnitee
was previously indemnified for hereunder in respect of such Damages).

(d) Any indemnification obligation under this Agreement shall be net of any
indemnity, contribution or other similar payment received by the Indemnitee or
its Affiliates from any third party with respect thereto, net of any expenses
related to the recovery of such amounts. In the event that any recovery is
received by any Indemnitee or its Affiliates with respect to any indemnification
obligation for which any such Person has been indemnified under this Agreement,
then a refund equal to the aggregate amount of the recovery shall be made
promptly to the Indemnitor.

(e) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY PARTY
BE LIABLE TO ANY INDEMNITEE HEREUNDER FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL, EXEMPLARY, OR PUNITIVE DAMAGES OR DAMAGES BASED ON A MULTIPLE
OF EARNINGS, REVENUES, OR OTHER FINANCIAL MEASURE OR OTHER DAMAGES NOT EXPRESSLY
PROVIDED FOR IN THIS AGREEMENT, IN EACH CASE, EXCEPT TO THE EXTENT SUCH DAMAGES
ARE PAYABLE BY AN INDEMNITEE TO AN UNAFFILIATED THIRD PARTY.

SECTION 6.9. Exclusive Remedy.

(a) Buyer and Seller acknowledge and agree that their sole and exclusive remedy
for monetary relief with respect to any breach of any representation, warranty,
covenant or agreement and with

32

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

respect to any and all claims relating to the subject matter of this Agreement,
excluding (i) any claim relating to fraudulent misrepresentation in the making
of any representation or warranty under ‎Article III or ‎Article IV, as
applicable, or (ii) any Post-Closing Adjustment contemplated by Section ‎2.5,
shall be pursuant to the provisions set forth in this Article VI;  provided,
 however, nothing contained herein shall prevent the Indemnitee from
(A) pursuing remedies as may be available to such party under applicable Law in
the event of the Indemnitor’s failure to comply with its indemnification
obligations hereunder, or (B) pursuing an injunction or other equitable relief
as may be available to such party under applicable Law.

(b) Buyer and Seller agree to treat (and cause their respective Affiliates to
treat) any indemnification payment under this Agreement as an adjustment to the
Purchase Price. Neither Buyer nor Seller shall (nor shall they permit their
respective Affiliates to) take any position on any Tax Return, or before any
Governmental Entity involved in the administration of Tax Laws, that is
inconsistent with such treatment.

Article VII
Miscellaneous

SECTION 7.1. Fees and Expenses.  Unless otherwise specifically provided pursuant
to this Agreement, all Expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
Expenses.

 

SECTION 7.2. Entire Agreement; Amendment; Assignment. 

(a) This Agreement (including the schedules and exhibits hereto) and the other
Transaction Documents constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and supersede all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof. For the avoidance of doubt, the
Confidentiality Agreement is hereby terminated.

(b) This Agreement may not be amended, supplemented, or otherwise modified
except by an instrument in writing executed by the party against which such
amendment, supplement, or other modification is sought to be enforced. No course
of dealing between or among any Persons having any interest in this Agreement
shall be deemed effective to modify or amend any part of this Agreement or any
rights or obligations of any Person under or by reason of this Agreement.

(c) No party may assign this Agreement, nor any of the rights, interests or
obligations hereunder, by operation of Law (including by merger or
consolidation) or otherwise, without the prior written consent of the other
parties hereto; provided,  however, that Seller shall have the right, without
the consent of any other party, to assign its rights or delegate its
responsibilities, liabilities and obligations under this Agreement to any
Affiliate of Seller, provided that Seller shall remain liable for the
performance of its obligations hereunder. Any assignment in violation of the
preceding sentence shall be void.

SECTION 7.3. Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable Law, (a) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless it is in a writing signed by the other party, (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is

33

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

given, and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

SECTION 7.4. Notices.  All notices, requests, instructions or other documents to
be given under this Agreement shall be in writing and shall be deemed
effectively given only (a) when personally delivered, (b) one Business Day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, or (c) three (3) Business Days after being sent by registered or
certified mail. Notices, demands, and communications to Buyer, the Company, and
Seller will, unless another address is specified in writing in accordance with
this Section, be sent to the applicable address indicated below:

 

if to the Company or Buyer:TeleTech Healthcare Solutions, Inc.
9197 South Peoria Street, 2-300
Englewood, CO 80112
Attention:  General Counsel

with a copy to:Bass, Berry & Sims PLC
150 Third Ave. South, Suite 2800
Nashville, TN 37201
Attention:  Scott W. Bell

if to Seller:OPTUMHEALTH HOLDINGS, LLC
9900 Bren Road East
Minnetonka, MN 55343
Attention:  Executive Vice President
and Chief Legal Officer
Attention:  Vice President, Corporate Development

with a copy to:Faegre Baker Daniels LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Attention:  W. Morgan Burns

Notice given by a party’s counsel shall be considered notice given by that
party.

SECTION 7.5. Governing Law; Waiver of Jury Trial.  The parties agree that this
Agreement shall be governed by and construed in accordance with the Laws of the
State of Delaware, excluding any rule or principle that might refer the
governance or the construction of this Agreement to the laws of another
jurisdiction. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS BEEN INDUCED

34

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION ‎7.5.

 

SECTION 7.6. Divisions and Headings.  The division of this Agreement into
sections and subsections and the use of captions and headings in connection
therewith are solely for convenience and shall have no legal effect in
construing the provisions of this Agreement.

 

SECTION 7.7. Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and its successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement other
than the third party rights under Article VI.

 

SECTION 7.8. Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable Law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

SECTION 7.9. Consent to Jurisdiction.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR ANY
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF DELAWARE, SOLELY IN
RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS
AGREEMENT AND OF THE DOCUMENTS REFERRED TO IN THIS AGREEMENT, AND HEREBY WAIVES,
AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR THE
INTERPRETATION OR ENFORCEMENT HEREOF OR OF ANY SUCH DOCUMENT, (A) THAT IT IS NOT
SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS
NOT MAINTAINABLE IN SAID COURTS, (B) THAT THE VENUE THEREOF MAY NOT BE
APPROPRIATE OR (C) THAT THE INTERNAL LAWS OF THE STATE OF DELAWARE DO NOT GOVERN
THE VALIDITY, INTERPRETATION OR EFFECT OF THIS AGREEMENT, AND THE PARTIES HERETO
IRREVOCABLY AGREE THAT ALL DISPUTES WITH RESPECT TO SUCH ACTION OR PROCEEDING
SHALL BE HEARD AND DETERMINED IN SUCH A STATE OR FEDERAL COURT. EACH PARTY
HEREBY CONSENTS TO AND GRANTS ANY SUCH COURT JURISDICTION OVER THE PERSON OF
SUCH PARTIES AND OVER THE SUBJECT MATTER OF ANY SUCH DISPUTE AND AGREES THAT
MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION ‎7.4, OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

 

SECTION 7.10. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or other electronic means shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile or other electronic means shall be
deemed to be their original signatures for any purposes whatsoever.

 

SECTION 7.11. Interpretation.

 

(a) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the

35

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The term “or” is not exclusive. All terms defined in this
Agreement shall have the defined meanings contained herein when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms. All pronouns contained
in this Agreement encompass the masculine as well as to the feminine and neuter
genders of such terms. Any Contract, instrument or Law defined or referred to
herein or in any Contract or instrument that is referred to herein means such
Contract, instrument or Law as from time to time, amended, qualified or
supplemented, including (in the case of Contracts and instruments) by waiver or
consent and (in the case of Laws) by succession of comparable successor Laws and
all attachments thereto and instruments incorporated therein. References to a
Person are also to its permitted successors and assigns. The reference to “$” or
“Dollars” shall be United States Dollars.

(b) The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement. The language used in this Agreement and the other agreements
contemplated hereby shall be deemed to be the language chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied
against any party.

SECTION 7.12. Time of Essence.  Time is of the essence in the performance of
this Agreement.

 

SECTION 7.13. Confidentiality.  After the Closing:

 

(a) Buyer and its Affiliates shall not disclose, directly or indirectly, any
documents, work papers or other materials of a confidential or proprietary
nature related to Seller (including any such information obtained in connection
with the entering into of this Agreement) and shall have all such information
kept confidential; provided,  however, that Buyer may disclose any such
information (i) that is or becomes generally available to the public other than
as a result of disclosure by Buyer or its Affiliates, (ii) that is or becomes
available to Buyer on a non-confidential basis from a source that is not bound
by a confidentiality obligation to Seller, or (iii) with the prior written
approval of Seller; provided further, that, to the extent that Buyer or its
Affiliates may become legally compelled to disclose any such information by any
Governmental Entity or if Buyer or its Affiliates receives an opinion of counsel
that disclosure is required in order to avoid violating any Laws, Buyer or its
Affiliates may disclose such information but only after, if applicable or
relevant, they have used all commercially reasonable efforts to afford Seller,
at its sole cost and expense, the opportunity to obtain an appropriate
protective order, or other satisfactory assurance of confidential treatment, for
the information required to be disclosed; provided further, that Buyer may
disclose such information to the extent necessary to comply with applicable Law
or regulation, or to enforce its obligations under this Agreement; and,
provided further, that this Section ‎7.13 shall not prohibit or restrict or
otherwise limit the use or disclosure by Buyer and its Affiliates of any
documents, work papers or other materials or information related to the Company
or Connextions HCI.

(b) Seller and its Affiliates shall not disclose, directly or indirectly, any
documents, work papers or other materials of a confidential or proprietary
nature related to Buyer and its Affiliates (which shall for the purposes of this
Section 7.13 include, as of the Closing, the Company and Connextions HCI)
(including any information obtained in connection with the entering into of this
Agreement) and shall have all such information kept confidential; provided,
 however, that Seller may disclose any such information (i) that is or becomes
generally available to the public other than as a result of disclosure by Seller
or its Affiliates, (ii) that is or becomes available to Seller on a
non-confidential basis from a source

36

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

that is not bound by a confidentiality obligation to Buyer, or (iii) with the
prior written approval of Buyer; provided further, that, to the extent that
Seller or its Affiliates may become legally compelled to disclose any such
information by any Governmental Entity or if Seller or its Affiliates receives
an opinion of counsel that disclosure is required in order to avoid violating
any Laws, Seller or its Affiliates may disclose such information but only after,
if applicable or relevant, they have used all commercially reasonable efforts to
afford Buyer, at its sole cost and expense, the opportunity to obtain an
appropriate protective order, or other satisfactory assurance of confidential
treatment, for the information required to be disclosed; and, provided further,
that Seller may disclose such information to the extent necessary to comply with
applicable Law or regulation, in connection with any required Tax disclosures or
to enforce its rights under this Agreement.

SECTION 7.14. Waiver of Conflicts Regarding Representation; Non-Assertion of
Attorney-Client Privilege.

 

(a) Effective as of the Effective Time, Buyer hereby waives and agrees not to
assert, and Buyer agrees to cause each of the Company and Connextions HCI to
waive and not to assert, any conflict of interest arising out of or relating to
any representation after the Closing (any “Post-Closing Representation”) of
Seller, any of its Affiliates or any officer, employee or director of Seller or
any of its Affiliates (any such Person, a “Designated Person”) in any matter
involving this Agreement or any agreement, certificate, instrument or other
document executed or delivered pursuant to this Agreement or any transaction
contemplated hereby or thereby (including any litigation, arbitration, mediation
or other proceeding and including any matter regarding the negotiation,
execution, performance or enforceability hereof or thereof) by Faegre Baker
Daniels LLP and any other legal counsel currently representing any Designated
Person in connection with this Agreement or any agreement, certificate,
instrument or other document executed or delivered pursuant to this Agreement or
any transaction contemplated hereby or thereby (including the negotiation,
execution or performance hereof or thereof) (the “Current Representation”).

(b) Effective as of the Effective Time, Buyer hereby agrees not to control or
assert, and Buyer agrees to cause each of the Company and Connextions HCI not to
control or assert, any attorney-client privilege, work product protection or
other similar privilege or protection applicable to any communication between
any legal counsel and any Designated Person during the Current Representation in
connection with any Post-Closing Representation, including in connection with a
dispute with Buyer or any of its Affiliates (including, after the Closing Date,
the Company and Connextions HCI), it being the intention of the parties hereto
that all rights of any Person under or with respect to such attorney-client
privilege, work product protection or other similar privilege or protection,
including the right to waive, assert and otherwise control such attorney-client
privilege, work product protection or other similar privilege or protection,
shall be (and are hereby) transferred to or retained by (as applicable), and
vested solely in, such Designated Person.

[Signature pages follow.]

 



37

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
or caused this Agreement to be duly executed on its behalf as of the day and
year first above written.

BUYER:

TeleTech Healthcare Solutions, Inc.

By:
Name:

Title:

 



38

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
or caused this Agreement to be duly executed on its behalf as of the day and
year first above written.

COMPANY:

CONNEXTIONS, INC.

By:
Name:

Title:

SELLER:

OPTUMHEALTH HOLDINGS, LLC

By:
Name:

Title:

 

 

 



39

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

EXHIBITS

Exhibit ANet Working Capital Methodology

Exhibit BEstimated Closing Statement

Exhibit CContribution Agreement

 

SCHEDULES

Schedule ACertain Defined Terms

Schedule 1.1(a)Permitted Liens

Schedule 1.1(b)Restricted Activity Customers and Contracts

Schedule 1.1(c)Key Employees

Schedule 6.2(e)Indemnification Matters

 

 

 



40

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

Schedule A

Certain Defined Terms

“Affiliate” means with respect to any Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person. A Person shall be deemed to control
another Person if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the “controlled”
Person, whether through ownership of voting securities, by Contract, or
otherwise.

“Business” means the provision of contract call center services on behalf of
customers, primarily in the healthcare industry, conducted by the Company as of
the date of this Agreement (for the avoidance of doubt, giving effect to the
Contribution).

“Business Data” means all business information and all personally-identifying
information and data (whether of employees, contractors, consultants, customers,
consumers, or other Persons and whether in electronic or any other form or
medium) that is accessed, collected, used, processed, stored, shared,
distributed, transferred, disclosed, destroyed, or disposed of by any of the
Business Systems.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York, New York are authorized or required by Law to close.

“Business Systems” means all software, computer hardware (whether general or
special purpose), electronic data processing, information, record keeping,
communications, telecommunications, networks, interfaces, platforms, servers,
peripherals, and computer systems, including any outsourced systems and
processes that are owned or used or held for use in, and that are material for,
the conduct of the Business.

“Buyer Parent” means TeleTech Holdings, Inc., a Delaware corporation.

“Closing Aged Receivables” means all accounts receivable and other receivables
of the Business that have been invoiced and unpaid and are past due for more
than ninety (90) days as of the Closing Date.

“Closing Indebtedness” means the aggregate amount of Indebtedness outstanding as
of the Effective Time.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Employees” means the employees identified in Chart A of the Employment
Leasing and Transition Agreement.

“Company Group” means the Company and Connextions HCI.

“Company Intellectual Property” means the Intellectual Property used or held for
use in the conduct of the Business.

“Confidentiality Agreement” means that certain confidentiality agreement by and
between the Company and TeleTech Services Corporation (an Affiliate of Buyer),
dated December 14, 2016, as amended.

“Connextions HCI” means Connextions HCI, LLC, a Florida limited liability
company and wholly owned Subsidiary of the Company.



41

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

“Contract” means any note, bond, mortgage, indenture, contract, lease, license,
purchase order, sales order, memoranda of understanding or other agreement,
undertaking or binding commitment, whether or not in written form.

“Contribution” means the transfer of certain assets and liabilities related to
the Business by Affiliates of the Company to the Company prior to the date of
this Agreement pursuant to the Contribution Agreement.

“Contribution Agreement” means that certain Assignment, Assumption and
Distribution Agreement by and among the Company, OHCS, OI, and UHS, dated as of
April 2, 2017, a copy of which is attached hereto as Exhibit C.

“Current Employer” has the meaning ascribed to such term in the Employment
Leasing and Transition Agreement.

“Damages” means all assessments, levies, losses, fines, liabilities, claims,
payments, penalties, damages, interest, costs and expenses, including reasonable
attorneys’ fees and expenses.

“Data Security Requirements” means, collectively, all of the following to the
extent relating to data treatment and processing, or otherwise relating to
privacy, security, or security breach notification requirements and applicable
to the Company or Connextions HCI, to the conduct of the Business, or to any of
the Business Systems or any Business Data: (i) any of the Company Group’s own
rules, policies, and procedures, (ii) all Laws, (iii) industry standards
applicable to the industry in which the Business operates (including, if
applicable, the Payment Card Industry Data Security Standard (PCI DSS)), and
(iv) Contracts into which the Company Group have entered or by which they are
otherwise bound.

“Disclosure Schedule” means the disclosure schedule delivered by Seller and the
Company to Buyer concurrently with the execution of this Agreement.

“Employment Leasing and Transition Agreement” means the Employment Leasing and
Transition Agreement dated as of the date hereof by and between OSI, UHS, and
Buyer.

“Employment Transition Date” has the meaning ascribed to such term in the
Employment Leasing and Transition Agreement.

“Environmental Laws” means any Laws relating to (i) protection, preservation or
cleanup of the environment or natural resources; or (ii) the manufacture,
generation, production, installation, use, handling, storage, treatment,
transportation, disposal, or release of or exposure to Hazardous Substances.

“Environmental, Health and Safety Liabilities” means any cost, Damages, expense,
Liability, obligation or other responsibility arising from or under any
Environmental Law.

“ERISA Affiliate” means any entity that is considered a single employer with
Seller or the Company or any Affiliate of Seller or the Company under Section
414 of the Code.

“Estimated Purchase Price” means $80,000,000 minus Seller’s good faith
estimates, as of the Effective Time, of Closing Indebtedness and Transaction
Expenses.

“Expenses” means all out-of-pocket expenses (including all fees and expenses of
counsel, accountants, investment bankers, experts and consultants to a party
hereto and its Affiliates) incurred by a

42

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

party or on its behalf in connection with, or related to, the authorization,
preparation, negotiation, execution and performance of this Agreement and the
transactions contemplated hereby.

“GAAP” means the United States generally accepted accounting principles, at the
time in effect, consistently applied.

“Governing Documents” means (i) in the case of a Person that is a corporation,
its articles or certificate of incorporation and its bylaws or similar governing
instruments required by the Laws of its jurisdiction of formation or
organization; (ii) in the case of a Person that is a partnership, its articles
or certificate of partnership, formation or association, and its partnership
agreement (in each case, limited, limited liability, general or otherwise);
(iii) in the case of a Person that is a limited liability company, its articles
or certificate of formation or organization, and its limited liability company
agreement or operating agreement; (iv) in the case of a Person that is a trust,
its declaration of trust, trust agreement, certificates of ownership or similar
governing instruments required by the Laws of its jurisdiction of formation; and
(v) in the case of a Person that is none of a corporation, partnership (limited,
limited liability, general or otherwise), limited liability company, trust or
natural person, its governing instruments as required or contemplated by the
Laws of its jurisdiction of organization.

“Government Program” means the federal Medicare Program (including Medicare Part
C and Medicare Part D), Medicaid, Medicaid-waiver and CHAMPUS/TRICARE programs,
any other federal health care program (as defined in 42 U.S.C. §1320a-7b(f)),
any other federal or state medical assistance programs.

“Governmental Approval” means any consent, approval, authorization, waiver,
permit, license, grant, franchise, certification, exemption or order of, or
registration, franchise, certificate, declaration or filing with any
Governmental Entity.

“Governmental Entity” means any federal, state, municipal, local or foreign
government, any political subdivision thereof or any court, administrative or
regulatory agency, department, instrumentality, body or commission or other
governmental or quasi-governmental authority, agency or entity, domestic or
foreign.

“Group B Employees” means the employees identified in Chart B of the Employment
Leasing and Transition Agreement.

“Hazardous Substances” means any (i) pollutant, contaminant, waste, petroleum,
petroleum products, asbestos or asbestos-containing material, radioactive
materials, polychlorinated biphenyls, mold, urea formaldehyde and radon gas;
(ii) other chemicals, materials or substances defined or regulated as
“pesticide,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “biohazardous waste,”
“biomedical waste,” “medical waste,” “sharps,” “contaminant,” “pollutant,”
“toxic waste,” “toxic substance” or words of similar import, under any
Environmental Law; and (iii) other substance, material or waste which may be the
subject of regulatory action by a Governmental Entity pursuant to any
Environmental Law.

“Healthcare Laws” means all Laws relating to: (i) the licensure, certification,
qualification or authority to operate business in connection with the provision
of, payment for, or arrangement of, health care services, health benefits or
health insurance and, without limiting the generality of the foregoing, the
Medicare Program Laws, including the Medicare Advantage program (also known as
“Medicare Part C”) and the Medicare Prescription Drug Benefit Programs (also
known as “Medicare Part D”), and Laws relating to the Medicaid program; (ii) the
offer, solicitation, receipt or acceptance of improper inducements or incentives
involving Persons operating in the health care industry, including the following
statutes: the

43

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

Federal anti-kickback law (42 U.S.C. § 1320a-7b(b)), the Federal physician
self-referral law (42 U.S.C. § 1395nn), the Federal False Claims Act (31 U.S.C.
§§ 3729, et seq.), the Federal Civil Monetary Penalties Law (42 U.S.C. §
1320a−7a), the Federal Program Fraud Civil Remedies Act (31 U.S.C. § 3801 et
seq.) and any similar state Laws; (iii) the administration of health care claims
or benefits for, or processing or payment for, health care services, treatment
or supplies furnished by providers, including such administration and processing
or payment activities conducted by third party administrators, utilization
review agents and persons performing quality assurance, credentialing or
coordination of benefits; (iv) billings to insurance companies, health
maintenance organizations and other managed care plans or Government Programs or
otherwise related to insurance fraud; and (v) any state insurance, health
maintenance organization or managed care Laws (including Laws relating to
Medicaid programs).

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
(Pub. L. No. 104-191), as amended by the Health Information Technology for
Economic and Clinical Health Act (Pub. L. No. 111-5) and their implementing
regulations set forth at 45 CFR Part 160, 162 and 164.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Indebtedness” means (without duplication), with respect to the Company and
Connextions HCI, (i) indebtedness for borrowed money, whether secured or
unsecured; (ii) obligations evidenced by any note, bond, debenture or other debt
security; (iii) obligations under conditional sale or other title retention
agreements relating to purchased property; (iv) obligations under letter of
credit or similar facilities (for the avoidance of doubt, not including any
undrawn amounts under standby letters of credit); (v) obligations under interest
rate cap, swap, collar or similar transaction or currency hedging transactions;
(vi) any debt-like obligation in respect of the deferred purchase price of
property with respect to which the Company or Connextions HCI is liable as
obligor (including contingent purchase price obligations, such as earnouts,
resulting from acquisitions); (vii) guarantees of any such indebtedness referred
to in clauses (i)-(vi) of any other Person; and (viii) any accrued interest,
prepayment premiums or penalties or other costs or expenses related to any of
the foregoing.

“Intellectual Property” means all rights in patents, patent applications,
trademarks, service marks and trade names, and all goodwill associated therewith
and all registrations and applications therefor, copyrights, copyright
registrations and applications, Internet domain names, software, technology,
processes, inventions, methodologies, workflows, protocols, trade secrets, and
know how, or any other similar type of proprietary or intellectual property
right, in each case, in any jurisdiction, to the extent protectable by
applicable Law.

“IRS” means the U.S. Internal Revenue Service.

“Key Employees” means the individuals identified on Schedule 1.1(c).

“Knowledge of Buyer” or “Buyer’s Knowledge” means any matters known by, or which
should be known following reasonable inquiry by, any of Kenneth D. Tuchman,
Regina Paolillo, and Margaret McLean.

“Knowledge of Seller” means any matters known by, or which should be known
following reasonable inquiry by, any of Norman Wright, Elaine Birkemeyer, or
Joel Johnson.

“Law” means any foreign or domestic law, Order, ordinance, stipulation, statute
or regulation of a Governmental Entity, including any Healthcare Laws.



44

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

“Lease” means any lease with respect to the Leased Real Property.

“Legal Proceeding” means any judicial (civil or criminal) or administrative
action, suit, claim, charge, audit, mediation, arbitration, Order, inquiry,
hearing, search warrant, civil investigative demand, or other proceeding
commenced, brought, conducted, pending, or heard by or before any Governmental
Entity, arbitrator, or mediator, or any enforcement action or material subpoena
by or from any Governmental Entity.

“Liability” or “Liabilities” means any debts, liabilities, commitments,
obligations, duties or responsibilities of any kind and description, whether
accrued or unaccrued, absolute or contingent, known or unknown, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, and regardless of whether such debt, liability or obligation
would be required to be disclosed on a balance sheet prepared in accordance with
GAAP.

“Licensed Intellectual Property” means any Company Intellectual Property that is
owned by a third party and licensed to a member of the Company Group.

“Lien” means any mortgage, lien, pledge, charge, security interest or
encumbrance.

“Net Working Capital” means, as of the Effective Time, the aggregate amount of
current assets of the Business, minus the aggregate amount of current
liabilities of the Business, in each case determined in accordance with the Net
Working Capital Methodology.

“Net Working Capital Methodology” means the accounting methodologies,
principles, practices, policies, and procedures set forth on Exhibit A attached
hereto.

“OHCS” means OptumHealth Care Solutions, Inc., a Delaware corporation.
References to OHCS in Article III of the Agreement only refer to OHCS to the
extent of its ownership or lease of assets used in the Business that were
contributed to the Company under the Contribution Agreement.

“OI” means OptumInsight, Inc., a Delaware corporation. References to OI in
Article III of the Agreement only refer to OI to the extent of its ownership or
lease of assets used in the Business that were contributed to the Company under
the Contribution Agreement.

“Open Source Software” means any software subject to a license or other
agreement whose terms require the distribution of source code in connection with
the distribution of the software to which such license applies or that prohibits
the licensee from charging a fee or otherwise limit the licensee’s freedom of
action with regard to seeking compensation in connection with sublicensing or
distributing the software to which such license applies (whether in source code
or executable code form), including the licenses commonly referred to as the
“Artistic License,” the “Mozilla Public License,” the “General Public License,”
the “Lesser General Public License” and other similar licenses applicable to
software distributed without charge to the public in source code form.

“Order” means any judgment, order, award, decree, consent, writ, or injunction
of any Governmental Entity, any conciliation agreement, settlement agreement,
market conduct or financial examination report or corrective action plan with
any Governmental Entity.

“Ordinary Course of Business” means the conduct of the Business by Seller, or
each member of the Company Group in a manner consistent with its past custom and
practice (or, in the case of the assets transferred as part of the Contribution,
in a manner consistent with the past custom and practice of the transferors of
such assets).



45

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

“OSI” means Optum Services, Inc., a Delaware corporation. References to OSI in
Article III of the Agreement only refer to OI to the extent of its employment of
Transferred Employees.

“Owned Intellectual Property” means Company Intellectual Property owned by or
exclusively licensed to the Company Group, including any such Company
Intellectual Property consisting of software (“Owned Software”).

“Permitted Liens” means (i) mechanic’s, materialmen’s, carriers’, repairers’ and
other Liens arising in the Ordinary Course of Business for amounts that are not
yet delinquent or are being contested in good faith; (ii) Liens for Taxes,
assessment or other governmental charges not yet due and payable as of the
Closing Date or which are being contested in good faith; (iii) encumbrances and
restrictions on real property (including easements, covenants, conditions,
rights of way and similar restrictions as to the use of the real property) not
created or granted by any member of the Company Group, but only to the extent
that such matters and encumbrances do not materially interfere with the right of
the Company or Connextions HCI to use such real property in the conduct of the
Business as currently conducted; (iv) Liens granted to any lender at the Closing
in connection with any financing by Buyer of the transactions contemplated
hereby; (v) zoning, building codes and other land use laws regulating the use or
occupancy of real property or the activities conducted thereon which (A) are
imposed by any Governmental Entity having jurisdiction over such real property,
(B) are not violated by the current use or occupancy of such real property or
the operation of the Business as currently conducted, and (C) do not affect or
interfere in any material respect with the use of the real property by any
member of the Company Group; and (vi) the Liens listed on Schedule 1.1(a).

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, Governmental
Entity, other entity or group (as defined in Section 13(d)(3) of the Exchange
Act).

“Personal Information” means any information that identifies a specific natural
person, including, without limitation: (i) a natural person’s first and last
name, in combination with a (A) social security number or tax identification
number, or (B) credit card number, bank account information and other financial
account information, or financial customer or account numbers, account access
codes and passwords; and (ii) Protected Health Information as defined under
HIPAA and any information pertaining to an individual that is regulated or
protected by one or more Laws.

“Purchase Price” means (i) $80,000,000, plus (ii) the amount (if any) by which
Net Working Capital exceeds Target Working Capital, minus (iii) the amount (if
any) by which Target Working Capital exceeds Net Working Capital, minus (iv) the
amount of Closing Indebtedness, minus (v) the amount of the Transaction
Expenses, and minus (vi) the amount of the Closing Aged Receivables that remain
uncollected within ninety (90) days following the Closing Date.

“Related Entity” means each of OHCS, OI, OSI, and UHS; provided, that any
reference to a Related Entity shall only apply (i) to OHCS, OI, or UHS to the
extent of that entity’s ownership or lease of assets used in the Business that
were contributed to the Company under the Contribution Agreement or (ii) in the
case of OSI, only to the extent of its employment of Transferred Employees.

“Representative”  means, with respect to any Person, any director, manager,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.

“Restricted Activity” means the provision of contract call center services to
each customer listed on Schedule 1.1(b) of the type described in the Contracts
with that customer identified on Schedule 1.1(b).



46

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

“Subsidiary” or “Subsidiaries” means, when used with reference to any Person,
any Person (i) of which such Person, or any other Subsidiary of such Person, is
a general or managing partner, (ii) of which a Person owns or controls, directly
or indirectly, capital stock or other equity ownership interests representing
more than 50% of the outstanding voting stock or other equity ownership
interests, or (iii) the outstanding voting securities or interests of which,
having by their terms ordinary voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization, are directly or indirectly owned or
controlled by such Person or by any one or more of its Subsidiaries.

“Target Working Capital” means $13,051,000.

“Tax” means (i) any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind, imposed by any taxing authority or other Governmental
Entity, including taxes or other charges on, measured by, or with respect to
income, franchise, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth; and taxes or other charges in the nature
of excise, withholding, ad valorem, stamp, transfer, value-added or gains taxes;
license, registration and documentation fees; and customs duties, tariffs and
similar charges; (ii) any and all interest, penalties, additions to tax and
additional amounts imposed in connection with or with respect to the foregoing;
(iii) any liability for payment of amounts described in clauses (i) or (ii),
whether as a result of transferee liability, of being a member of an affiliated,
consolidated, combined or unitary group for any taxable period (including,
without limitation, any liability pursuant to Treasury Regulations Section
1.1502-6 or any similar provision of state, local, or non-U.S. Law), by
Contract, or otherwise through operation of Law; and (iv) any liability for the
payment of amounts described in clauses (i), (ii) or (iii) as a result of any
tax sharing, tax indemnity or tax allocation agreement or any other agreement to
pay any Taxes of any other Person.

“Tax Return” means any return, statement, declaration, form, report, or
information return or other documentation filed or maintained, or required to be
filed or maintained, with respect to or in connection with the assessment or
collection of any Taxes, including any schedules or attachments thereto and any
amendments thereof.

“Transaction Documents” means this Agreement (including the Disclosure Schedule
and other exhibits and schedules hereto), the Transition Services Agreement and
the Employment Leasing and Transition Agreement, collectively.

“Transaction Expenses” means, as of the Effective Time, the aggregate Expenses
payable by any member of the Company Group in connection with the transactions
contemplated by this Agreement, which have not been paid by the Company Group.

“Transferred Employees” has the meaning ascribed to such term in the Employment
Leasing and Transition Agreement.

“Transition Date” has the meaning ascribed to such term in the Employment
Leasing and Transition Agreement.

“Transition Services Agreement” means the Transition Services Agreement dated as
of the date hereof by and between Seller and Buyer describing services
(including call recording retrieval services) that Seller will provide or cause
to be provided to Buyer post-Closing to support the transition of the Business
on the terms therein.



47

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

“UHS” means United HealthCare Services, Inc., a Minnesota corporation.
References to UHS in Article III of the Agreement only refer to UHS to the
extent of its ownership or lease of assets used in the Business that were
contributed to the Company under the Contribution Agreement.

“Ultimate Parent” means UnitedHealth Group Incorporated.

“WARN Act” means the United States Worker Adjustment and Retraining Notification
Act and any applicable state or local Laws of comparable effect, each as amended
from time to time.

The following terms are not defined above but are defined on the pages of this
Agreement indicated below:

Term Page

 

 

 

 

Acquired Business


29

Agreement

ii

BA Agreements


11

Benefit Plan


12

Benefit Plans


13

Buyer

ii

Buyer Indemnified Parties


30

Buyer Indemnified Party


30

Buyer Objection Notice


5

Cap


31

Claim Notice


33

Closing


3

Closing Date


3

Closing Statement


5

Company

ii

Company Contractors


13

Current Representation


39

Customers


20

Designated Person


39

DOJ


10

Effective Time


3

Estimated Closing Statement


3

Exchange Act


8

FCPA


11

Final Purchase Price


7

Financial Information


9

Fundamental Buyer Representations and Warranties


30

Fundamental Seller Representations and Warranties


30

Indemnitee


32

Indemnitor


33

Independent Auditor


6

IP License


17

Leased Real Property


12

Material Contract


17

Material Suppliers


21

48

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

Notice Period


33

Objection Notice


6

Owned Software


48

Post-Closing Adjustment Amount


7

Post-Closing Representation


39

Pre-Closing Period Tax Returns


23

Pre-Closing Periods


16

Qualified Plans


13

Registered Intellectual Property


19

Restricted Period


29

Review Period


5

Section 1.1502-36 Election


24

Securities Act


8

Seller

ii

Seller Business


27

Seller Entities


27

Seller Indemnified Parties


32

Seller Indemnified Party


32

Seller Objection Notice


6

Shares

ii

Single Claim Threshold


31

Straddle Contract Period


27

Straddle Contracts


27

Straddle Period Tax Returns


23

Straddle Periods


23

Tax Proceeding


25

Third Party Claim


33

Threshold


31

Transfer Taxes


25

Uncollected Receivables Statement


5

Vendor BA Agreements


11

 

 

 

 



49

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

Schedule 1.1(a)

Permitted Liens

Liens under the Faxable Lease Agreements between the Company and Canon Financial
Services, Inc.

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

Schedule 1.1(b)

Restricted Activity Customers and Contracts

 

 

Customer

Contract

1.

 

Kaiser Foundation Health Plan, Inc.

Amended and Restated Master Services Agreement effective as of October 1, 2012
by and between Kaiser Foundation Health Plan, Inc. and Connextions, Inc., as
amended.

2.

 

Independence Blue Cross

Standard Support Agreement between Connextions, Inc. and Independence Blue
Cross, effective July 25, 2011, as amended.

3.

 

Health Net, Inc.

Master Services and License Agreement by and between Health Net, Inc. and
OptumInsight, Inc., effective as of June 29, 2012, as amended

o

Order Schedule No. 11 to Master Services and License Agreement between
OptumInsight, Inc. and Health Net, Inc., made as of March 10, 2014, together
with all amendments thereto.

o

Order Schedule No. 14 to Master Services and License Agreement between
OptumInsight, Inc. and Health Net, Inc., made as of July 1, 2014, together with
all amendments thereto.

4.

 

Cedars-Sinai Medical Center

Call Center Agreement between Cedars-Sinai Medical Center and Connextions, Inc.,
effective January 1, 2012, as amended, together with all statements of work.

5.

 

Connecticut General Life Insurance Company

Professional Services Agreement by and between Connecticut General Life
Insurance Company and Connextions, Inc., effective as of December 2, 2009,
together with all Task Orders as each may be amended.

6.

 

USAA Life General Agency

Master Services Agreement between USAA Life General Agency and Connextions,
Inc., effective February 28, 2013, together with all statements of work and
addenda, as each may be amended.

7.

 

Connecticare, Inc.

Standard Support Agreement between Connextions, Inc. and Connecticare, Inc.,
effective August 15, 2010, including addenda, as each may be amended.

8.

 

Chesapeake Life Insurance Company

Master Software License and Services Agreement between Connextions, Inc. and the
Chesapeake Life Insurance Company, effective September 1, 2011, together with
all statements of work, as each may be amended.



 

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

 

Schedule 1.1(c)

Key Employees

Lisa Hendricks

Doreen Thibodeaux

Julie Burleigh

Pete Swisshelm

Angela Rees

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

Exhibit 10.96

Schedule 6.2(e)

 

Indemnification Matters

 

1. Any claim made by an individual who was a director or officer of the Company
or Connextions HCI prior to the Effective Time for indemnification as a former
director or officer of either of those entities under their respective Governing
Documents related to any action or inaction that occurred at or prior to
Closing.

2. Any claims related to how any Company Employees are classified or paid,
including “wage and hour claims” or other claims made with respect to any
Company Employee(s) under the Fair Labor Standards Act, as amended, or any
applicable state or local wage and hour Laws to the extent related to any action
or inaction that occurred prior to Closing.

 

 

 

 

--------------------------------------------------------------------------------